OFFICE ACTION after ELECTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Claims 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 24 MAR 2022.  Claims 1-7, 21, and 27-28 are treated on the merits.

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  
Information Disclosure Statement
Note the attached PTO-1449 form(s) submitted with the Information Disclosure Statement.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP 606.01).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PILLAR et al. (US 2005/0004733 A1).
Claim 1 is met by at least ¶ [0007], [0013], [0032], [0038], [0048], claims 7-9 and 23-26 and note drum 112, chute 122, and control system 130 - Figures 2-3; claim 2 is met by at least [0038], [0044], [0048], [0063]; claims 3 and 4 are met by at least [0034] -[0037]; claim 5 is met by at least [0058]; claim 6 is met by at least [0027] and claim 4; claim 7 is met by at least [0038], [0039], [0062]; claims 27-28 are met by at least [0038], [0039], [0048], [0062] - [0064], [0071]. Paragraph citations are reproduced below.

More specifically, PILLAR et al. ‘733 discloses the claimed subject matter in the following paragraphs:
[0020] Referring to FIG. 1, an exemplary embodiment of a concrete placement 
vehicle 10 is illustrated.  By way of overview, the concrete placement vehicle 
10 generally includes a chassis, an engine, and a vehicle body mounted on the 
chassis, with the chassis and the vehicle body in combination including an 
operator compartment 16 capable of receiving a human operator.  The operator 
compartment 16 further includes steering and throttle controls for receiving 
operator inputs to control the movement of the concrete placement vehicle 10 
along a road.  A concrete placement system 110 may be mounted to the concrete 
placement vehicle 10, and can be configured to transport and deliver a load of 
concrete.  Delivery of a concrete load includes discharging the concrete load 
from the concrete placement system 110. 
 [0021] It should be understood that FIG. 1 merely illustrates one embodiment, 
and that the concrete placement vehicle 10 may have a variety of 
configurations.  For example, in FIG. 1, the concrete placement vehicle 10 
includes a rear discharging concrete placement system; however, it should be 
understood that the applicability of the present disclosure is not limited to 
rear discharging concrete placement systems.  Rather, other types of concrete 
placement systems may be used such as front discharging systems, concrete 
pumping delivery systems, etc. The teachings herein do not depend on the 
configuration, construction, size, or assembly of the concrete placement 
vehicle 10. 
 [0022] The concrete placement system 110 may include a concrete mixing system 111 and a concrete delivery system 120.  Concrete mixing system 111 can include a concrete mixing drum 112, a mixing motor 114, a water storage system 116, and a cooling system 118.  Concrete delivery system 120 can include a concrete delivery chute 122, a delivery chute rotation motor 124 and a delivery chute elevation motor 126.  
[0023] Concrete mixing drum 112 can be configured according to a variety of 
sizes and shapes.  The concrete mixing drum 112 can be sized and shaped based on a variety of factors such as the strength of the chassis of concrete 
placement vehicle 10, local regulations and weight requirements, average 
concrete load size, or any other factors.  Concrete mixing drum 112 typically 
includes a set of mixing blades placed within the interior of concrete mixing 
drum 112 (not shown).  The concrete mixing blades can be fixedly mounted to the 
interior walls of concrete mixing drum 112 and configured to optimize the 
agitation and mixing of concrete materials placed within concrete mixing drum 
112.  The concrete mixing blades are further mounted such that rotation of the 
mixing drum 112 in a first direction will mix the contents of the drum (hereinafter referred to as charging or mixing), while rotation of the mixing drum 112 in a second direction will cause the content of the drum to delivered from drum 112 through an opening in     drum 112.  
[0024] Mixing drum 112 further includes a drum opening configured and sized 
according to concrete delivery needs.  For example, a larger opening may be 
desirable increase the speed of delivery of concrete from concrete mixing drum 
112 or a smaller opening may be desirable to decrease loss of moisture content 
from a concrete load.  Concrete mixing drum 112 is mounted to the concrete 
placement vehicle 10 and coupled to concrete mixing motor 114. 
 [0025] Concrete mixing motor 114 may be any motor type configured to rotate 
concrete mixing drum 112.  According to an exemplary embodiment, concrete 
mixing motor 114 is sized and configured based upon the configuration and size 
of concrete mixing drum 112.  According to an exemplary embodiment, mixing 
motor 114 is a hydraulic motor activated by a hydraulic pump (not shown).  The 
hydraulic pump can be powered by the engine of concrete placement vehicle 10. 
 [0026] Concrete mixing motor 114 is mounted to the chassis of concrete placement vehicle 10 and coupled to concrete mixing drum 112.  Mixing motor 114 can be coupled to concrete mixing drum 112 through a drum transmission (not shown).  
[0027] According to an exemplary embodiment, concrete mixing motor 114 can 
rotate concrete mixing drum 112 at a variety of speeds.  The speed at which 
concrete mixing motor 114 rotates concrete mixing drum 112 can be selected 
based on a variety of criteria such as the characteristics of the concrete load 
contained within concrete mixing drum 112, a desired rate of delivery of the 
concrete load through the opening in concrete mixing drum 112, the state of the 
concrete contained within concrete mixing drum (e.g. an unmixed state, a mixing 
state, a ready state, etc.) and so on. 
 [0028] Water storage system 116 can be any system for storing and dispensing 
water.  According to an exemplary embodiment, water storage system 116 can be 
mounted to the chassis of concrete placement vehicle 10.  Provision of a water 
storage system on concrete placement vehicle 10 allows an operator to add water 
to a concrete load within concrete mixing drum 112 at any time and in any 
location.  For example, at a concrete origination site, concrete mixing drum 
112 may be filled with a mixed concrete, and a water storage system may be 
filled with water.  Concrete placement vehicle 10 may be driven to the concrete 
delivery site and the water may be mixed with the dry concrete materials at the 
site to optimize the characteristics of the concrete load.  For example, if a 
concrete load within concrete mixing drum 112 has become too dry during 
transportation, water storage system 116 can be used to add additional moisture 
to the concrete load. 
 [0029] According to yet another exemplary embodiment, concrete placement system 
110 can include a cooling system 118 mounted on the chassis of concrete 
placement vehicle 10.  During mixing of a concrete load, particularly a load 
known as a low slump load, in which the moisture content of the concrete is 
relatively low, components of concrete mixing system 111 and concrete placement 
vehicle 10 can generate an excessive amount of heat.  A cooling system included 
in concrete placement system 110 can be used to reduce the amount of heat 
generated by system 110 and/or vehicle 10.  Advantageously, concrete loads 
having low slump characteristics can be mixed and/or delivered for more 
extended periods without damaging concrete placement vehicle 10 or components 
of concrete placement vehicle 10. 
 [0030] The components, subsystems, and operations described above with 
reference to concrete mixing system are described for illustrative purposes 
only.  According to alternative embodiments, concrete mixing system 111 can 
include more, fewer, or different sub-systems or components than described 
above.  Further, the sub-systems and components can perform more, fewer, or 
different functions than described above. 
 [0031] Referring now to concrete delivery system 120, concrete delivery chute 
122 includes a first end mounted proximate to the opening in concrete mixing 
drum 112 and a second end that is movable to position near a concrete delivery 
point according to an exemplary embodiment.  According to an exemplary 
embodiment, concrete delivery chute 122 further includes at least one hinged 
portion located along the length of concrete delivery chute 122 such that chute 
122 can be folded during transportation, and unfolded during concrete delivery.  
According to an alternative embodiment, delivery chute 122 can include multiple 
chute sections that may be assembled during concrete placement and stored 
during transportation. 
 [0032] Concrete delivery chute 122 is mounted to concrete placement vehicle 10 
at the first end proximate to the opening in concrete mixing drum 112.  
Concrete delivery chute 122 is rotatable on the mounting point in a 
semicircular arc such that the second end of the concrete delivery chute can be 
moved to a desired concrete delivery point.  Rotation of delivery chute 122 
through the semicircular arc can be controlled by the delivery chute rotation 
motor 124.  Concrete delivery chute 122 is further movable to raise or lower 
the second end of delivery chute 122.  Elevation of delivery chute 122 can be 
controlled by the delivery chute elevation motor 124.  According to an 
alternative embodiments, the rotation and elevation control of concrete 
delivery chute 122 can be hydraulically driven or controlled through manual 
operator intervention. 
 [0033] As shown in FIG. 1, concrete delivery system 120 can be mounted on the 
rear of concrete placement vehicle 10 such that concrete is delivered from the 
rear of concrete placement vehicle 10.  According to an alternative embodiment, 
the concrete delivery system 120 can be configured such that the concrete 
delivery system 120 is mounted to the front of concrete placement vehicle 10 
such that concrete delivery chute 122 extends outward from the front of 
concrete placement vehicle 10.  Advantageously, a front-mounted concrete 
delivery system 120 allows a driver to control delivery of concrete from within 
operator compartment 16. 
 [0034] Referring to FIGS. 2 and 3, a concrete placement vehicle control system 
130 is illustrated according to an exemplary embodiment.  Referring first to 
FIG. 2, FIG. 2 is an overview of the preferred control system 130 for 
controlling the concrete placement vehicle 10 and/or its various components 
such as concrete mixing motor 114 or concrete delivery system 120.  The control 
system 130 includes a plurality of interface modules 131a-131f (collectively, 
"the interface modules 131"), concrete mixing and delivery I/O devices 140 and 
142, and other vehicle I/O devices 150 and 152 and one or more operator 
interfaces 144a and 144b (collectively, "the operator interfaces 144"). 
[0035] The control system 130 may be implemented in a variety of ways.  In a 
preferred embodiment, control system 130 controls all or a large majority of 
the operations and components of the concrete placement vehicle.  Separate 
engine, transmission, brake and tire inflation control systems may be provided, 
however, such control systems are preferably coupled to the control system 130 
by way of an additional communication network.  The control system 130 may also 
control other equipment on the concrete placement vehicle 10 such as a water 
storage system or a cooling system.  In an alternative embodiment, control 
system 130 may be implemented to control only one aspect of the concrete 
placement vehicle 10 such as the concrete delivery system 120.  Control system 
130 may also comprise multiple smaller control systems that are interconnected 
or separate.  In an exemplary embodiment, control system 130 is an electronic 
control system that is microprocessor based. 
 [0036] The operator interfaces 144a and 144b each include a display 146a and 
146b respectively (collectively, "the displays 146") and input devices 148a and 
148b (collectively, "the input devices 148").  Operator interfaces 144 may be 
used to receive input from an operator and provide access to functions and/or 
information, such as diagnostic or concrete characteristic information.  The 
operator interfaces 144 may be located in a variety of positions around the 
concrete placement vehicle 10.  For example, the operator interface 144a may be 
located in the operator compartment 16 of the concrete placement vehicle 10 and 
the other operator interface 144b may be located at another location, such as a 
rear or side location of the concrete placement vehicle 10.  In addition, the 
concrete placement vehicle 10 may be configured with more or fewer operator 
interfaces 144.  For example, the concrete placement vehicle 10 may be 
configured to include an operator interface 144 in an operator compartment 16 
and also include an operator interface 144 on each side of the concrete 
placement vehicle 10.  Distributing the operator interfaces 144 in various 
locations around the concrete placement vehicle 10 allows the operator or 
operators multiple access points to control the operation of the concrete 
placement vehicle 10 without requiring the operator to enter the operator 
compartment 16 each time. 
 [0037] According to an alternative embodiment, an operator interface 144 may be 
a remote device, such as a remote control or a handheld computing device, such 
as a personal digital assistant (PDA).  The remote device may communicate with 
concrete placement vehicle 10 using wired or wireless connections.  An 
exemplary wireless connection may include a wireless link using the Bluetooth 
Network protocol between the handheld computing device and one of the interface 
modules or control system 130.  The remote device may be configured such that 
the operator is provided the same functionality and information as if 
positioned with operator compartment 16 and a hardwired link is used. 
 [0038] As discussed in greater detail in connection with FIG. 3, the concrete 
mixing and delivery I/O devices 140 and 142 include actuators 132c-132f 
(collectively, "the actuators 132"), sensors 134c-134f (collectively, "the 
sensors 134"), limit switches 136c-136f (collectively, "the limit switches 
136"), and other devices used to control concrete placement vehicle 10 and/or 
its various components such as concrete mixing motor 114 or concrete delivery 
system 120.  As shown in FIG. 3, the actuators 132, sensors 134, and limit 
switches 136 may be used to control the systems and components disposed on 
concrete placement vehicle 10, such as the mixing motor 114, the concrete 
delivery chute 122, the water storage system 116, and the cooling system 118.  
It should be understood that other aspects of the concrete placement vehicle 10 
(e.g. vehicle lighting, etc.) may be controlled in addition to those shown in 
FIG. 2, for example through other vehicle I/O devices 150 and 152. 
 [0039] With regard to the mixing motor 114, in a preferred embodiment, a 
rotation speed sensor 134c may measure the rotation speed on concrete mixing 
drum 112.  Also, a limit switch 136c or sensor 134c may be used to ascertain 
whether mixing motor 114 is at or near a defined overheat point such as, for 
example, when concrete drum 112 is filled with a load of concrete having 
low-slump characteristics.  In another embodiment, a sensor 134c may be used to 
determine the rotation speed of concrete mixing drum 112 through mixing motor 
114 to determine whether the rotation speed is desirable based on a 
characteristic associated with the concrete load.  For example, if the concrete 
load is a low-slump load, it may be desirable to maintain a fairly high drum 
rotation speed to prevent the concrete load from setting prematurely. 
 
[0040] With regard to the concrete delivery chute 122, in a preferred 
embodiment, a position sensor 134d measures rotation of concrete delivery chute 
122 along the semicircular arc.  Also, a limit switch 136d or position sensor 
134d may be used to ascertain whether the concrete delivery chute 122 is at or 
near its mechanical stops such as, for example, when a hydraulic cylinder 
reaches its end points. 
 [0041] With regard to the water storage system 116, in a preferred embodiment, 
a sensor 134e or limit switch 136e may be used to determine the amount of water 
available for delivery.  Likewise, a limit switch 136f or sensor 134f may be 
used to ascertain the cooling status of the cooling system 118.  The status or 
level information can then be fed to interface modules 131e and 131f 
respectively where the information is broadcast to the other interface modules 
131 in the concrete placement control system 130. 
 [0042] Advantageously, coupling the interface modules 131 through the 
communication network 60 allows each interface module to communicate with the 
other interface module, such that an interface module may determine an 
operational state of any component associated the concrete placement vehicle 10 
that is coupled to communication network 60.  Further, communication network 60 
may be coupled to external networks such as a wireless network to communicate 
information related to concrete placement vehicle 10 to an external computing 
device.  Accordingly, an operator standing outside operator may check 
information and control systems on vehicle 10 from outside operator compartment 
16.  Further, the information may be communicated to a remote computing system 
for location, maintenance, productivity, and emergency tracking. 
 [0043] The interface modules 131 are preferably locally disposed with respect 
to the respective input and output devices to which each interface module is 
coupled so as to permit distributed data collection from the plurality of input 
devices and distributed power distribution to the plurality of output devices.  
Of course, each of the interface modules 131 may, in addition, be coupled to 
other non-local input devices and output devices.  Further, the control system 
130 can also include input devices and output devices which are not connected 
to the interface modules 131.  
[0044] As shown in FIG. 3, the sensors 134c-134f and the limit switches 
136c-136f are connected as input devices to the interface modules 131c and 
131d.  The interface modules 131c and 131d thereby receive the sensor 
information pertaining to concrete mixing motor 114, delivery system 120, water 
storage system 116, and cooling system 118.  The actuators 132c-132f are 
connected as output devices to the interface modules 131c and 131d.  The 
interface modules 131c and 131d provide the actuators 132 with control signals 
to change rotation speed for the concrete mixing motor 114, adjust output from 
the concrete delivery system 120, adjust output from water storage system 116, 
and adjusting the cooling level provided by cooling system 118.  The actuators 
132, the sensors 134, and the limit switches 136 collectively correspond to the 
"concrete mixing and delivery I/O devices" which are labeled with the reference 
numbers 140 and 142 in FIG. 2.  Other I/O devices may also be used.  The 
interface modules 131c and 131d may be located near or on the concrete mixing 
motor 114, concrete delivery system 120, water storage system 116, or cooling 
system 118 of the concrete placement vehicle 10, or, alternatively, the 
interface modules 131c and 131d may be located anywhere on the concrete 
placement vehicle 10, for example, near where the mixing motor 114 connects to 
the concrete placement vehicle 10. 
 [0045] The sensors 134 may be encoders, resolvers, potentiometers or other 
suitable measuring devices.  The actuators 132 may be electrically or 
hydraulically driven actuators that control the flow of power to the concrete 
placement vehicle 10 and individually to the concrete mixing motor 114, 
concrete delivery system 120, water storage system 116, or cooling system 118.  
Alternatively, the actuators may be an electric motor.  Other arrangements 
could also be used. 
 [0046] The input devices 148 may be switches, knobs, dials, joysticks, etc. 
According to an exemplary embodiment, at least some of input devices 148 are 
multi-axis joysticks, with the control system 130 being capable of receiving 
operator inputs from either input device 148a, 148b and using the operator 
inputs to control the various components of the concrete placement vehicle 10.  
Preferably, the input devices 148 can selectively control the concrete delivery 
system 120.  However, it should be understood that the input devices 148 may 
also be configured to control the concrete mixing and its various components 
such as the concrete mixing motor 114, the water storage system 116, etc. 
 [0047] The input devices 148 may be configured to control the concrete delivery 
system 120 as follows.  For example, the input devices 148 may be two-axis 
joysticks, with left to right corresponding to rotation of delivery chute 122 
along the semicircular arc and forward and back corresponding to raising and 
lowering the delivery chute 122.  Alternatively, input device 148 may include a 
potentiometer such that rotation of input device 148 will correlate with 
rotation of delivery chute 122.  Additionally, input device 148 may include two 
push buttons, correlating to charging and discharging where each depression of 
a pushbutton corresponds to increasing and/or decreasing the flow of concrete 
from mixing drum 112.  Additional or alternative operator input devices may be 
used depending on what type of operator input is desired. 
 [0048] Because the input devices 148 are coupled to the actuators 132 through a 
concrete placement vehicle controller 160, the concrete placement vehicle 
controller 160 is a controller configured to process the operator inputs from 
the input devices 148 to provide user-friendly control of the actuators 132.  
For example, the concrete placement vehicle controller 160 may be programmed to 
increase the speed of movement of delivery chute 122 as the operator maintains 
a particular joystick position.  For example, if the operator holds the 
joystick 148a or 148b in the left position, the speed of lateral movement of 
the delivery chute 122 may be programmed to increase the longer the 
joystick-left position is maintained. 
 [0049] Referring now to FIG. 4, the arrangement of FIGS. 2 and 3 can be used to 
implement a variety of advantageous features or operations, such as an auto mix 
operation, a component cushioning feature, interlock control, and other 
features.  FIG. 4 is a functional block diagram of a vehicle controller 160 
that implements such features.  Also shown are the operator interface 144, a 
concrete placement vehicle controller 160, the actuators 132, the sensors 134, 
and a plurality of other input devices. 
 [0050] Vehicle controller 160 may be implemented using a stand-alone controller 
or using one or more interface modules.  In the embodiment described herein, 
the vehicle controller 160 is implemented using the interface modules 131c-131f 
of FIGS. 2 and 3.  According to this arrangement, all of the interface modules 
131 are preferably identically programmed, and the interface modules 131 each 
include control programs which implement a plurality of control modules 161 
including an auto mix module 164, interlock control module 162, and component 
cushioning module 168.  In one example, the interface module 131c receives I/O 
status information from other interface modules 131 through I/O status 
broadcasts, and maintains an I/O status table based on the I/O status 
broadcasts and based on locally acquired/determined I/O status information.  
The interface module 131c then controls the actuators 132c by executing those 
portions of the control programs pertinent to the actuators 132c and using the 
I/O status information stored in its I/O status table.  The interface module 
131d operates in the same manner, except that it controls the actuators 132d by 
executing those portions of the control programs pertinent to the actuators 
132d.  The interface modules 131a and 131b are not shown in FIG. 4, although it 
is to be understood that the input information from the operator interfaces 144 
is received by the interface modules 131a and 131b and transmitted from the 
interface modules 131a and 131b to the interface modules 131c-131f in the form 
of an I/O status broadcast over the communication network 60.  This 
configuration is preferred where the control system 130 is part of a larger 
control system that controls all or a large majority of the operations and 
components of the concrete placement vehicle, as previously described. 
 [0051] If the control system 130 is dedicated to concrete delivery control, 
then preferably alternative configurations are employed.  For example, the 
vehicle controller 160 may instead be implemented using a single electronic 
control unit, as previously indicated. 
 [0052] The auto mix module 164, interlock control module 162, component 
cushioning module 168, and other operations and features will now be described 
in greater detail.  As previously noted, the modules 162, 164, and 168 are 
preferably implemented as part of the control logic programmed into the 
interface modules 131a and 131b. 
 [0053] 1.  Auto Mix 
 [0054] As shown in FIG. 4, the concrete placement vehicle controller 160 has an 
auto mix module 164 that assists the operator in mixing and maintaining a load 
of concrete.  The vehicle controller 160 assists the human operator in 
performing various operations that are part of mixing a concrete load.  The 
vehicle controller 160 is capable of repeatedly performing any operation with a 
degree of precision that a human operator is unable to achieve.  Further, the 
vehicle controller 160 is capable of continuously monitoring a concrete load 
allowing an operator to focus on other tasks such as driving vehicle 10 or 
placing concrete. 
 [0055] As explained above, the concrete placement vehicle 10 can be configured 
to monitor and maintain at least one characteristic of a concrete load 
independent of operator intervention.  In a preferred embodiment, the operator 
inputs concrete load characteristic information into the vehicle controller 160 
using one of the operator interfaces 144 shown in FIG. 4.  The concrete load 
characteristic information corresponds to at least one characteristic of a 
concrete load, such as desired slump, moisture content, etc. The concrete load 
characteristic information is then used by the vehicle controller 160 to 
perform at least one operation in relation to the concrete load characteristic.  
Exemplary types of operations are discussed further in the following 
paragraphs.  The concrete load characteristic information may be entered in a 
number of ways and is not to be limited to being entered by the operator.  For 
example, the concrete load characteristic information may be entered by the 
concrete load producer, a person at the delivery site, or in some other manner. 
 [0056] As shown in FIG. 4, operator inputs are received from one of the 
operator interfaces 144 and transmitted by the appropriate interface modules 
131a or 131b in the form of I/O status broadcasts to all of the interface 
modules including the interface modules 131c and 131d, which form the concrete 
placement vehicle controller 160.  The interface modules 131a and 131b acquire 
the operator inputs and processes (e.g. scales, amplifies, power conditions, 
etc.) the inputs to provide to vehicle controller 160 to generate control 
signals to control concrete mixing system 111.  The operator inputs are 
provided to the interlock control module 162 (the above-mentioned processing 
may be performed before and/or after the operator inputs are provided to the 
interlock control module 162).  According to an additional embodiment, inputs 
can be received from both a module and an operator interface where the module 
is configured to facilitate the operator interface.  For example, the module 
can provide feedback through the operator interface when an interlock is 
engaged, as described further below. 
[0057] One of the operations in which the auto mix module 164 can assist the 
human operator is by maintaining a concrete moisture content.  By maintaining a 
moisture content of a concrete load during transportation of the concrete load 
to a delivery site, the operator is able to deliver the concrete load 
immediately upon arrival.  Further, maintaining a concrete moisture content 
during delivery from mixing drum 112 ensures that the concrete load remains 
uniform during delivery. 
 [0058] Maintaining a moisture content of a concrete load can be accomplished in 
a number of ways.  One exemplary embodiment is depicted in FIG. 5.  At step 
200, the operator initially inputs a desired moisture content.  Alternatively, 
this desired moisture content may be retrieved from a memory of the controller 
160, selected from a displayed listing, received from an operator at a delivery 
site, etc. In addition, to entering desired moisture content input, the 
operator may alternatively enter other input such as a desired slump factor for 
the concrete load. 
 [0059] After the desired moisture content is entered or retrieved from memory, 
the operator can then initiate the auto mix operation as shown at step 202.  
Preferably, this is done by simply pushing a single button on an operator input 
device or some other equivalent single input on the part of the operator.  
However, other ways of initiating the auto mix sequence are within the scope of 
the disclosed control system. 
 [0060] At step 204, the moisture content of the concrete load is acquired.  The 
moisture content of the concrete load can be obtained by measuring the moisture 
content of the concrete load using a sensor 134 disposed within mixing drum 
112. 
 [0061] At step 208, the moisture content of the concrete load is compared to 
the desired moisture content input by the operator.  If the current moisture 
content is below the desired moisture content then the concrete load is no 
longer maintained according to the desired moisture content, and the process 
proceeds to step 216.  However, if the current moisture content is above the 
desired moisture content then the process moves from step 208 to step 210. 
 [0062] At step 210, the rotation speed of the mixing drum 112 by the mixing 
motor 114 and the current engine speed are acquired.  A determination is made 
in a step 212 whether the engine speed of concrete placement vehicle 10 is 
sufficiently high to allow mixing motor 114 to increase the rotation speed for 
mixing drum 112.  If sufficient power is available the drum rotation speed can 
be increased in a step 214.  Increasing the rotation speed of mixing drum 112 
increases the rate of drying of the concrete load to reduce the moisture 
content of the concrete load.  If sufficient power is not available, a warning 
indication can be transmitted to the operator at step 220. 
 [0063] If the moisture content is lower than the desired moisture content, 
water can be automatically added from water storage system 116 to raise the 
moisture content of the concrete load to the desired moisture content.  In a 
step 216, a controller can determine the current water level in water storage 
system 116.  If there is sufficient water in the water storage, the controller 
can control an actuator to begin pumping water from the water storage system 116 
to the mixing drum 112 to raise the moisture content of the concrete load 
therein in a step 218.  Additionally, the controller can increase or decrease 
the rotation speed imparted by mixing motor 114 to optimize the integration of 
the new moisture into the concrete load.  If there is insufficient water in 
water storage system 116, a warning indication can be transmitted to the 
operator at step 220. 
 [0064] According to an alternative embodiment, auto mix module 164 may be used 
to implement a timed or count based mixing procedure.  An average concrete load 
can be adequately mixed using approximately 70 rotation of concrete mixing drum 
112.  Accordingly, auto mix module 164 may be configured to receive a "mix" 
input instruction from an operator and initiate a process to rotate mixing drum 
112 seventy (70) times.  The auto mix module 164 may further be configured to 
vary the rotation speed during the 70 rotations, for examples turning slowly 
initially do avoid raising concrete dust prior to saturation of the concrete 
materials with the water. 
 [0065] While FIGS. 4 and 5 generally disclose using a feedback control loop to 
maintain the moisture content of a concrete load, other feedback loops may be 
implemented with control system 130.  For example, a feedback loop may be 
implemented to facilitate delivery of a concrete load from mixing drum 112 to a 
delivery point.  Another feedback loop may be implemented to "creep" the 
vehicle 10 while discharging.  Further, although steps are described 
sequentially with reference to FIG. 5, the method can include additional or 
fewer steps and the steps can be performed in any order. 
 [0066] 2.  Interlock Control 
 [0067] Referring back to FIG. 4, the concrete placement vehicle controller 160 
has an interlock control module 162 that assists the operator by preventing 
potentially harmful actions from being executed.  Examples of some of the many 
operations performed by the interlock control module 162 are given below. 
 [0068] One example of the operation of the interlock control module 162 occurs 
when an operator inputs a desired mixing drum rotation speed that is greater 
than the drum rotation speed that can be provided based on the power output by 
the engine of vehicle 10.  In a preferred embodiment, the control system 130 
displays an error message on the operator interface 144 informing the operator 
of the problem.  In another instance, the control system 130 can be configured 
to increase the speed for the engine for the concrete placement vehicle 10.  In 
still another instance, the control system 130 can be configured to increase 
the drum rotation speed to the rotation speed up to what can be provided based 
upon the speed for the engine for the concrete placement vehicle 10. 
 [0069] Another example of the operation of the interlock control module 162 
occurs when an operator delivers concrete from mixing drum 112.  For example, 
it may be desirable to survey a plurality of additional systems to ensure that 
safety and operational effectiveness have been maximized.  For example, it may 
not be desirable to allow the mixing drum 112 to discharge the concrete load 
while the delivery chute 122 is not fully engaged.  Another example may include 
ensuring that the characteristics of the concrete load to be discharged satisfy 
previously entered characteristics to ensure that a non-conforming concrete 
load is not delivered.  Yet another example may include halting rotation of 
mixing drum 112 when it is determined that a concrete load has been fully 
discharged. 
 [0070] A further example of the operation of the interlock control module 162 
occurs when components or systems associated with the concrete placement 
vehicle 10 become overheated and need to be cooled.  Sensors associated with 
the overheating system or component that is overheating may detect the 
condition and activate the cooling system 118 to begin cooling the system or 
component.  Further, cooling system 118 may receive the overheat information 
from the system or component to determine whether the system or component may 
be cooled while still active based on available cooling capacity, or whether 
the component should be disengaged. 
 [0071] The interlock control module 162 can also be used to prevent other 
potentially harmful component interactions.  For example, it may be desirable 
to prevent driving of the concrete placement vehicle 10 while delivery chute 
122 is extended.  In other instances, it may be desirable to allow driving of 
vehicle 10 while concrete delivery chute 122 is extended, for example to allow 
vehicle 10 to creep along while delivering the concrete to spread the concrete, 
but limit the top driving speed to a maximum value such as five miles per hour. 
 [0072] 3.  Component Cushioning 
 [0073] Referring back to FIG. 4, the concrete placement vehicle controller 160 
has a component cushioning module 168 that assists the operator by preventing 
the components of the concrete placement vehicle 10 from reaching their 
mechanical stop points.  Typical mechanical stop points include points where a 
hydraulic cylinder reaches its physical limits or where components physically 
meet each other or remaining portions of concrete placement vehicle 10. 
 [0074] The component cushioning module 168 constantly monitors the position of 
various components and ensures that they do not meet their mechanical stop 
points.  For example, during delivery of a concrete load, the component 
cushioning module 168 is given the position of the concrete delivery system 120 
and its components, namely, the concrete delivery chute 122.  If the operator 
has input a position to maneuver the delivery chute 122 that is too close to 
the mechanical stops for the delivery chute 122, for example, then the 
component cushioning module 168 will adjust the operator's input accordingly to 
keep it a specified distance from the mechanical stops.  The distance may be 
set by the operator as an input or may be set by the manufacturer.  One 
exemplary distance is 4 inches from the mechanical stops of a component.  
Claims 1-7 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by QUIGLEY et al. (US 2005/0131600 A1).
Claim 1 is met by at least ¶ [0041] and note drum 114, chute 144, and control system 12; claim 2 is met by at least [0041], [0078]; claims 3 and 4 are met by at least [0041] -[0045]; claim 5 is met by at least [0041]; claim 6 is met by at least [0059], [0078]; claim 7 is met by at least [0032], [0059], [0078], [0083]; claims 27-28 are met by at least [0021], [0041].  Paragraph citations are reproduced below.

More specifically, QUIGLEY et al. ‘600 discloses the claimed subject matter in the following paragraphs:
[0018] As shown in FIG. 1, a front perspective view of a front discharge 
concrete vehicle 10 is shown according to an exemplary embodiment.  Concrete 
vehicle 10 is generally configured to mix, transport, and dispense concrete.  
Concrete vehicle 10 may be divided into chassis 112 and body 116.  Chassis 112 
includes an engine and a transmission as well as a frame 122 and wheels 124.  
In general, chassis 112 refers to the combination of components of concrete 
vehicle 10 that function to move concrete vehicle 10 (e.g., along a road, 
etc.).  Chassis 112 supports a mixing drum 114 and operator compartment 118.  
Body 116 generally includes mixing drum 114 and an operator compartment 118.  
In general, body 116 refers to the components of concrete vehicle 10 that are 
not considered part of chassis 112 (e.g., components used to mix, hold, and 
dispense concrete, etc). 
 [0019] Although FIG. 1 shows a front discharge concrete vehicle 10, it should 
be understood that this particular configuration of concrete vehicle 10 is only 
one embodiment of a suitable concrete vehicle.  In other embodiments, concrete 
vehicle 10 may be a rear discharging concrete vehicle, volumetric mixer 
concrete vehicle, etc. Accordingly, the particular configuration of concrete 
vehicle 10 is not critical. 
 [0020] Body 116 includes a concrete handling system 120.  Concrete handling 
system 120 includes mixing drum 114, a water storage and delivery system 126, a 
spout 142, a chute 144, and chute extensions 145.  Depending on the particular 
embodiment of concrete vehicle 10 that is used, various other components may be 
included, substituted, or omitted from concrete handling system 120. 
 [0021] In an exemplary embodiment, chute 144 is configured so that it can be 
adjusted both vertically and horizontally using two electric motors--one motor 
moves chute 144 horizontally and the other motor moves chute 144 vertically.  
Of course, in other embodiments, chute 144 may be adjustable by hand (i.e., 
without the assistance of electrical, hydraulic, or pneumatic devices) or in 
other suitable ways (e.g., one or more hydraulic motors, etc.). 
 [0022] Mixing drum 114 may be configured in a variety of ways.  In an exemplary 
embodiment, mixing drum has a first or bottom end 136 and a second or top end 
138.  Bottom end 136 is positioned towards the rear of concrete vehicle 10 and 
top end 138 is positioned towards the front of concrete vehicle 10.  Of course, 
the position of bottom end 136 and top end 138 depends on the type and 
configuration of concrete vehicle 10.  Top end 138 includes opening 140.  In 
operation, mixing drum 114 is rotated in a conventionally known manner to mix 
concrete until being emptied through opening 140 into spout 142 and chute 144 
(and optionally extension chutes 145). 
 [0023] In an exemplary embodiment, mixing drum 114 includes a plurality of 
mixing blades (not shown) placed within the interior of mixing drum 114.  The 
mixing blades can be fixably or removably coupled to the interior wall of 
mixing drum 114 and configured to provide favorable agitation and mixing of the 
starting materials placed in mixing drum 114.  The mixing blades are coupled to 
the interior wall so that rotation of mixing drum 114 in one direction mixes 
the starting material and/or concrete (charging), while rotation of mixing drum 
114 in an opposite direction causes the concrete in the drum to be emptied 
through opening 140 (discharging), as described above. 
 [0024] Although mixing drum 114 is shown as being generally oblong shaped with 
opening 140 at top end 138, mixing drum 114 may also have other suitable 
configurations.  In one embodiment, mixing drum 114 may be substantially 
rectangular with an open top.  In this embodiment, starting material is put 
into mixing drum 114 through the open top.  Once inside mixing drum 114, the 
starting material may be mixed using a number of suitable mechanisms (auger, 
rotating blades that rotate independently of the sides of mixing drum 114, 
etc.).  Also, the mixed material (e.g., concrete, etc.) may be dispensed from 
mixing drum 114 through an opening located at the bottom of mixing drum 114.  
In another embodiment, the open top may be configured to be covered with a lid 
(e.g., retractable lid, etc.) so that the concrete is not exposed to the sun, 
rain, wind, etc. 
 
[0025] Typically a mixer motor is used to rotate mixing drum 114 in the desired 
direction.  The mixer motor is often mounted near the bottom end 136 of mixing 
drum 114 and is coupled to a shaft mounted to mixing drum 114 at the axis of 
rotation.  The mixer motor causes the shaft to rotate, which, in turn, causes 
mixing drum 114 to rotate.  Of course, a number of other configurations may 
also be provided.  For example, the mixer motor may be mounted near the top end 
138 of mixing drum 114 or anywhere in between.  In an exemplary embodiment, the 
mixer motor is powered hydraulically from a power takeoff.  In other exemplary 
embodiments, the mixer motor is powered electrically, pneumatically, etc. 
 [0026] In an exemplary embodiment, the mixing motor is configured to rotate 
mixing drum 114 at a variety of speeds.  Typically, the speed at which mixing 
drum 114 rotates is selected based on a number of criteria.  For example, the 
speed may be chosen based on the desired rate of concrete delivery through 
opening 140.  The speed may also be chosen based on the desired characteristics 
of the concrete in mixing drum 114 (e.g., mixing together the starting 
materials, holding the concrete in a steady state, etc.). 
 [0027] Water system 126 may also be configured in a number of ways.  In an 
exemplary embodiment, water system 126 includes a water storage tank, a pump, 
and a hose and sprayer assembly.  The water from water system 126 is dispensed 
from the water storage tank using the pump and hose and sprayer assembly.  In 
another embodiment, the water storage tank is mounted at a relatively high 
location on concrete vehicle 10 such as near top end 138 of mixing drum 114.  
In this embodiment, the water is gravity fed through the hose and sprayer 
assembly, thus eliminating or reducing the required size of the pump.  Of 
course, a number of other embodiments and configurations of water system 126 
may also be provided. 
 [0028] In other embodiments, concrete vehicle 10 may include a number of 
desired components and/or features depending on the desired use of concrete 
vehicle 10.  For example, in one embodiment, concrete vehicle 10 may include a 
cooling system that is configured to cool the components of concrete system 120 
when, for example, a low slump load is mixed in mixing drum 114.  In another 
embodiment, concrete vehicle 10 may also include a load cell or scale which is 
used to measure the weight or load of concrete in the mixing drum 114.  The 
load cell or scale may be positioned where the mixing drum 114 rotatably mounts 
to the truck (e.g., at the pedestal).  For example, the scale may be positioned 
to support the weight of the pedestal so that as concrete is added or unloaded, 
the weight on the scale changes accordingly.  Since, the scale is not the only 
support structure for the mixing drum 114, the weight change may not correspond 
1 to 1 to the amount of concrete added or unloaded.  However, a correlation of 
the weight change at the scale and the amount of concrete loaded and/or 
unloaded can be used to determine the actual weight of the concrete loaded 
and/or unloaded. 
 [0029] Referring to FIG. 2, an exemplary embodiment of a first control system 
12 for concrete vehicle 10 is shown.  Control system 12 is configured to 
wirelessly communicate with an off-board electronic device 150.  In this 
embodiment, control system 12 includes wireless communication system 100, data 
logger 32, operator interface 14, a concrete handling control system 15, and a 
plurality of additional vehicle subsystem control systems 70, 71, 72, and 73 
(hereinafter "control systems 70-73").  A communication network 50 is used to 
communicate information between the various components of control system 12. 
 [0030] In general, data logger 32 is configured to store information regarding 
the operation of concrete vehicle 10.  In an exemplary embodiment, data logger 
may be configured to store information pertaining to, for example, the amount 
of concrete in mixing drum 114, the amount of water in water system 126, the 
slump of the concrete in mixing drum 114, the weight reading from the scales, 
etc. The information stored in data logger 32 may be accessed at a later time 
to analyze the performance and operation of concrete vehicle 10 (e.g., generate 
a vehicle usage report, determine when malfunction first started, etc.).  
Typically, data logger 32 is a microprocessor based device that stores 
information in non-volatile memory.  However, in other embodiments, data logger 
32 may be configured to store information on other suitable mediums. 
 [0031] Data logger 32 may be configured to store information in a number of 
different ways.  For example, in one embodiment, data logger 32 is configured 
to store certain information about concrete vehicle 10 for the entire 
operational life of concrete vehicle 10.  The type of data stored in this 
embodiment may include odometer readings when maintenance was performed, fuel 
usage, history of all the fault codes generated, etc. In another embodiment, 
data logger 32 may be configured to store certain information by overwriting 
older information with newer information.  For example, in one embodiment, a 
certain amount of the memory in data logger 32 is allocated to store a 
particular type or set of information.  Once the amount of information stored 
exceeds the allotted amount of memory then the older information is 
systematically overwritten as the newer information is stored.  This may be 
desirable to reduce the memory and micro-processor requirements of data logger 
32. 
 [0032] In another embodiment, data logger 32 may be configured to store 
information logged during a predetermined amount of time (e.g., thirty seconds, 
a minute, an hour, etc.) immediately prior to and/or during the occurrence of 
one or more trigger events (e.g., sudden deceleration indicating concrete 
vehicle 10 has been in an accident, discharging concrete, speed of concrete 
vehicle 10 exceeds a threshold, etc.). 
 [0033] In yet another embodiment, data logger 32 is configured to store 
information related to a particular diagnostic sequence.  Data logger 32 can be 
configured to store both the steps of the sequence so that it can be performed 
easily the next time it is run and the status information obtained from 
performing the particular diagnostic sequence, which can then be recalled at a 
later time.  Of course, these embodiments may be combined to create yet further 
embodiments as desired. 
 [0034] Communication network 50 is generally configured to provide an effective 
and reliable network over which information is communicated between the 
components of control system 12.  The network protocol used by communication 
network 50 may be any of a number of suitable protocols.  In an exemplary 
embodiment, network 50 is configured to use a protocol that is in compliance 
with the Society of Automotive Engineers (SAE) J1708, J1587, or J1939 
protocols.  Of course, the particular protocol used is not critical.  
Accordingly, proprietary and otherwise custom protocols may also be used. 
 [0035] In an exemplary embodiment, communication network 50 is configured to 
use the same network protocol as control systems 70-73.  This facilitates 
communication of information between control systems 70-73 and communication 
network 50.  However, in other embodiments, the network protocol used by 
communication network 50 may be different than the protocol(s) used by control 
systems 70-73.  This may occur because control systems 70-73 are provided by 
the manufacturer of the component that is controlled (e.g., engine control 
system 70 is provided by the manufacturer of the engine, etc.) rather than 
being custom designed.  Thus, the various manufacturers may not use the same 
network protocol for the various control systems.  In this situation, a 
converter may be provided at the interface of communication network 50 and 
control systems 70-73 to convert the information from one protocol to the other 
protocol. 
 [0036] The medium for communication network 50 may be implemented using copper 
or fiber optic cable or other suitable media.  Copper wire may be desirable 
because it is inexpensive.  In another exemplary embodiment, fiber optic cable 
is used as the medium.  In some situations, a fiber optic cable may be 
desirable because it minimizes interference from other devices, etc. on 
concrete vehicle 10 that emit electromagnetic radiation.  In another 
embodiment, the various components of the controls system 12 may communicate 
with each other over a wireless communication link (e.g., Bluetooth, WiFi, 
etc.) 
 [0037] Information may be communicated over communication network 50 in a 
number of ways.  In an exemplary embodiment, information is broadcast over 
communication network 50.  The status information may be broadcast at periodic 
intervals (e.g., half of a second, one second, etc.) or whenever the status of 
a particular input or output device changes.  For example, in one embodiment, 
information is broadcast from transmission control system 71 over communication 
network 50 to control systems 70 and 72-73, wireless communication system 100, 
data logger 32, and operator interface 14, each of which store the broadcast 
information so that each component of control system 12 knows the status of 
each input and output device.  In another embodiment, the information that is 
broadcast over communication network 50 is only stored by the individual 
components if the information is pertinent to that component (e.g., information 
used as an input for controlling an output, etc.).  For example, central tire 
inflation control system 73 may be configured to broadcast status information 
across network 50 related to the pressure of the tires.  In this embodiment, 
engine control system 70 receives the broadcast but does not store the 
information because the tire pressure is not used as an input to control the 
operation of the engine. 
 [0038] In another embodiment, the various components of control system 12 may 
be configured so that status information is only received if it is requested by 
the individual component.  For example, operator interface 14 only receives 
information related to the RPM of the engine if operator interface 14 
specifically requests that such information be provided. 
 [0039] In another embodiment, information is communicated over network 50 using 
a combination of broadcasting and requesting the information.  In this 
embodiment, information that is widely used and/or continually changing (e.g., 
engine RPM, transmission gear status, etc.) is broadcast over network 50 while 
information that is not widely used or continually changing (e.g., fuel level, 
odometer reading, etc.) is only available if specifically requested. 
 [0040] In yet another embodiment, control system 12 may be configured to 
include a microprocessor-based central controller that is configured to receive 
information from the other components included as part of control system 12.  
For example, the central controller may be used to receive and store 
information from control systems 70-72.  The information stored by the central 
controller may then be communicated to off-board electronic device 150 using 
wireless communication system 100.  The central controller may be coupled to 
each component included as part of control system 12 separately rather than 
using a network.  In this manner, most or all of the information in the control 
system is communicated via the central controller.  In another embodiment, the 
central controller may be coupled to communication network 50. 
 [0041] Operator interface 14 is generally configured to allow the operator of 
concrete vehicle 10 to input commands and view the status of various input and 
output devices on control system 12.  Typically, operator interface 14 includes 
a microprocessor and memory so the operator can customize operator interface 
14.  As shown in FIG. 2, in an exemplary embodiment, operator interface 14 
includes a display 16 and a keypad 18.  However, operator interface 14 may 
include any of a number of components that are used by the operator to 
interface with control system 12.  In one embodiment, operator interface 14 
includes one or more devices that are used to communicate information to the 
operator (e.g., display 16, LEDs, etc.) and one or more devices that the 
operator uses to communicate information to control system 12 (e.g., keypad 18, 
joystick, levers, buttons, switches, etc.).  In this manner, the operator is 
able to easily determine the status of and/or control the input and output 
devices coupled to control systems 70-73 (e.g., engine 74, transmission 76, 
etc.) as well as data logger 32, etc. In an exemplary embodiment, the operation 
of concrete vehicle 10 (e.g., rate of rotation of mixing drum 114, position of 
chute 144, etc.) is controlled using operator interface 14. 
 [0042] In an exemplary embodiment, display 16 is used to communicate, and, in 
particular, to display information to the operator of concrete vehicle 10.  
Display 16 may be any one of a number of various types of displays such as an 
LCD display, alpha-numeric display, touch screen display, SVGA monitor, etc. 
Display 16 may also include memory and a microprocessor, which may be the same 
as the memory and microprocessor for operator interface 14 or may be provided 
in addition to any memory or a microprocessor that operator interface 14 may 
include.  Display 16 may be configured to provide instructions to the operator 
for performing various operations such as instructions for diagnosing a 
problem, interpreting fault codes, etc. For example, display 16 may be used to 
prompt the operator to enter information using keypad 18 or to take certain 
actions with respect to vehicle 10 during operation or testing (e.g., bring the 
engine to a specified RPM level).  Display 16 may also be used to display a 
menu or series of menus to allow the operator to select an operation to 
perform, obtain information relating to the status of a particular input device 
or output device that is coupled to network 50 and/or control systems 70-73 
(e.g., data logger 32, wireless communication system 100, etc.), etc. Display 
16 may also be used to display status information during system startup and 
during operation, and to display any error messages that may arise.  Display 16 
may also be used to display fault codes from control systems 70-73, and any 
other information that is available from control systems 70-73.  Display 16 is 
also capable of displaying graphics of various mechanical systems of concrete 
vehicle 10 so that the operator can easily ascertain the position or status of 
the particular vehicle component(s) (e.g., position of chute 144, level of 
concrete in mixing drum 114, etc.). 
 [0043] Operator interface 14 includes keypad 18, which is used to accept or 
receive operator inputs.  For example, keypad 18 is used to allow the operator 
to scroll through and otherwise navigate menus displayed by display 16 (e.g., 
menus depicting the status of engine 74 and transmission 76), and to select 
menu items from those menus.  In an exemplary embodiment, keypad 18 is a 
pushbutton membrane keypad.  Other types of keypads and input devices may be 
used in other embodiments. 
 [0044] In an exemplary embodiment, operator interface 14 is semi-permanently 
mounted to concrete vehicle 10.  By semi-permanently mounted, it is meant that 
operator interface 14 is mounted within concrete vehicle 10 in a manner that is 
sufficiently rugged to withstand normal operation of the vehicle for extended 
periods of time (at least days or weeks) and still remain operational.  
However, that is not to say that operator interface 14 is mounted such that it 
can never be removed without significantly degrading the structural integrity 
of the mounting structure employed to mount operator interface 14 to the 
remainder of concrete vehicle 10.  Operator interface 14 is desirably mounted 
in operator compartment 118 of concrete vehicle 10, for example, in a recessed 
compartment within the operator compartment or on an operator panel provided on 
the dashboard. 
 [0045] Although FIG. 2 shows one operator interface 14, it should be understood 
that other operator interfaces 14 may also be included as part of concrete 
vehicle 10.  In an exemplary embodiment, concrete vehicle 10 is configured to 
include one operator interface 14 located in operator compartment 118 and 
another operator interface 14 located on an external surface of concrete 
vehicle 10.  External operator interface 14 may be located at the rear or side 
of concrete vehicle 10 so that a person on the outside of the concrete vehicle 
can easily observe and use it.  In this manner, the operator can manipulate the 
controls of concrete vehicle 10 without continually getting in and out of 
operator compartment 118. 
 
[0046] In an exemplary embodiment, concrete vehicle 10 may be configured with a 
remote control that is configured to provide the same control capabilities as 
operator interface 14.  The remote control may be configured to be hard wired 
to concrete vehicle 10 and should provide some mobility to the operator when 
controlling concrete vehicle 10. 
 [0047] Referring still to FIG. 2, wireless communication system 100 is used to 
communicate information between control system 12 and off-board electronic 
device 150.  This may be done by direct transmission (e.g., Bluetooth, Wi-Fi, 
etc.) or through intermediate computers and/or other devices (e.g., Internet, 
cellular telephone systems, etc.).  In an exemplary embodiment, wireless 
communication system 100 includes a wireless modem with coverage in the 
geographic region in which concrete vehicle 10 operates.  The wireless modem 
may be used to communicate information between wireless communication system 
100 and off-board electronic device 150 by way of the Internet.  Other 
communication links may be used, such as a satellite link, infrared link, RF 
link, microwave link, either through the Internet or by way of other suitable 
links.  The communication link between control system 12 and off-board 
electronic device 150 may be secure (e.g., wireless encryption technology, 
etc.) or insecure as desired.  Also, wireless communication system 100 may use 
digital and/or analog signals to communicate with off-board electronic device 
150.  In addition, wireless communication system 100 may use some other form of 
custom or commercially available devices and/or software to connect to 
off-board electronic device 150. 
 [0048] In an exemplary embodiment, wireless communication system 100 is 
configured to communicate voice information as well as data information to 
off-board electronic device 150.  Thus, the operator of concrete vehicle 10 is 
able to speak to a maintenance technician, dispatcher, or other person using 
wireless communication system 100. 
 [0049] In an exemplary embodiment, off-board electronic device 150 may be 
configured to communicate directly (i.e., the communications do not pass 
through other computers external to the equipment service vehicle) with control 
system 12 from a variety of distances (e.g., ten miles, five miles, two miles, 
one mile, one-half mile, 1000 feet, 500 feet, 100 feet, and/or 20 feet).  The 
distance at which off-board electronic device 150 communicates with control 
system 12 may depend on a number of factors such as desired power consumption, 
communication protocol, etc. 
 [0050] In an exemplary embodiment, off-board electronic device 150 is 
configured to send information (e.g., control commands, etc.) to control system 
12.  However, in other embodiments, off-board electronic device 150 may be 
configured to only receive information (e.g., alerts, status reports, etc.) 
from control system 12.  Also, it may be desirable to configure off-board 
electronic device 150 to only be able to send information to control system 12 
without being able to receive information.  Also, access to particular 
information may be restricted using, for example, a user identification and 
password. 
 
[0051] Off-board electronic device 150 may be any one of a wide variety and 
configuration of devices such as a pager, a wireless telephone, a landline 
telephone, a personal digital assistant (PDA), a computer (laptop computer, a 
desktop computer, a workstation), a watch, etc. 
 [0052] Off-board electronic device 150 is generally used to retrieve, 
manipulate, and examine information stored and/or controlled using control 
system 12.  For example, off-board electronic device 150 may be used to 
retrieve and examine the information stored by data logger 32 (e.g., accident 
reconstruction, etc.).  Likewise, if control system 12 includes a vehicle 
maintenance jacket, off-board electronic device 150 can be used to retrieve and 
modify information stored in the vehicle maintenance jacket. 
 [0053] In an exemplary embodiment, off-board electronic device 150 is 
configured to include all the functions of operator interface 14.  In some 
embodiments, off-board electronic device 150 may be configured to include more 
functions (i.e., display more information, control additional output devices, 
etc.) than operator interface 14.  For example, in one embodiment, off-board 
electronic device 150 is configured so that the operator can manipulate the 
throttle of the engine, which may be a function that operator interface 14 is 
not configured to perform.  In another embodiment, off-board electronic device 
150 may be configured to include less functions than operator interface 14.  
This may be desirable where the off-board electronic device is a land-line 
telephone or pager, for example. 
 
[0054] In an exemplary embodiment, off-board electronic device 150 is a 
computer that is owned by and/or operated under the control of the manufacturer 
of concrete vehicle 10.  This configuration may be desirable because it allows 
the manufacturer to access and diagnose problems with concrete vehicle 10 from 
a remote location thus eliminating the need to send a service representative to 
the location of concrete vehicle 10.  In this situation, the manufacturer may 
be able to access all of the information included in control system 12. 
 [0055] Although control system 12 is described as wirelessly communicating with 
a single off-board electronic device 150, it should be understood that control 
system 12 may also communicate with multiple off-board electronic devices 150 
rather than just a single device.  For example, the computers of multiple 
dispatchers may be configured to access information available in control system 
12 simultaneously or sequentially. 
 [0056] In another exemplary embodiment, off-board electronic device 150 is a 
computer that is owned by and/or operated under the control of the individual 
or entity that owns concrete vehicle 10.  This configuration may be desirable 
because the operators of concrete vehicle 10 are able to closely monitor the 
usage and operation of concrete vehicle 10.  For instance, if an order was 
received for an immediate quantity of concrete to be delivered to a particular 
location, then the status information of multiple concrete vehicles 10 in the 
vicinity may be accessed to determine if one of the vehicles 10 may be diverted 
to fill the request (e.g., does concrete vehicle 10 have enough fuel to deliver 
the requested concrete, does concrete vehicle have enough concrete to fill the 
request, etc.). 
 [0057] In an exemplary embodiment, off-board electronic device is a PDA.  
Generally, a PDA is a computer that is smaller than a conventional laptop or 
desktop.  A PDA includes a microprocessor, memory, an operating system, a power 
supply (e.g., alkaline batteries, rechargeable batteries, connection to A/C 
power), a display, an input device, and input/output ports.  The major 
differences between a PDA and a laptop are size, display and mode of data 
entry.  PDAs are generally palm-sized and/or hand-held, while laptops tend to 
be larger and heavier.  Laptops have larger displays and typically use a full 
size keyboard.  PDAs are generally smaller and lighter.  They have smaller 
displays and typically rely on stylus/touch-screen or similar technology and 
handwriting recognition programs for data entry.  PDAs typically do not use 
keyboards, and, if they do they typically use a miniature keyboard. 
 [0058] In another exemplary embodiment, off-board electronic device 150 is a 
computer that is configured to access the information from control system 12 
via the Internet.  In this embodiment, wireless communication system 100 
includes a web server that provides the information in the appropriate format.  
The off-board computer uses web browser software to access the information.  
The user of the off-board computer is able to click on various portions of 
control system 12 and/or concrete vehicle 10 to view the associated status 
information in a format that is easy to understand and view.  In another 
exemplary embodiment, wireless communication system 100 is configured to 
communicate raw data from control system 12 to the off-board computer.  
Off-board computer includes a web server that is configured to provide access 
to the data by way of the Internet. 
 [0059] A concrete handling control system 15 may also be coupled to and/or 
included with control system 12.  Concrete handling control system 15 may 
include a number of input and/or output devices which may be used to gather 
information related to concrete handling systems of vehicle 10.  For example, 
the concrete handling control system 15 may be coupled to a scale (e.g., a 
scale located at the pedestal, etc.) which is used to determine the concrete 
loading of vehicle 10.  Also, the concrete handling control system 15 may be 
include sensors used to measure the rotational speed and direction of the 
mixing drum 114, the water level in the water storage and delivery system 126, 
etc. Moreover, the concrete handling system 15 may be coupled to an output 
device to control the rotational speed of the mixing drum 114. 
 [0060] As shown in FIG. 2, control systems 70-73 include: engine control system 
70, transmission control system 71, anti-lock brake control system 72, and 
central tire inflation control system 73.  Engine 74 and transmission 76 are 
shown coupled to engine control system 70 and transmission control system 71.  
However, engine 74 and transmission 76 are generally not considered to be part 
of control system 12. 
 [0061] By coupling control systems 70-73 to control system 12, an array of 
additional input and output status information becomes available.  For example, 
coupling engine control system 70 to control system 12 makes data such as the 
engine RPM, engine hours, oil temperature, oil pressure, oil level, coolant 
level, fuel level and so on to be available to data logger 32, wireless 
communication system 100, and operator interface 14.  With regard to the 
transmission, control system 12 has access to, for example, information 
pertaining to the transmission fluid temperature, the transmission fluid level, 
and/or the transmission gear status (e.g., 1st gear, 2nd gear, and so on).  
Assuming that an off-the-shelf engine or transmission is used, the information 
that is available depends on the manufacturer of the system and the information 
that they have chosen to make available. 
 [0062] Referring again to FIG. 2, the various blocks depicting wireless 
communication system 100, data logger, 32, operator interface 14, communication 
network 50, and control systems 70-73 refer to various functions incorporated 
into control system 12 that may be implemented as physically separate units, 
physically integrated units, or a combination of both.  For example, data 
logger 32 and wireless communication system 100 may be physically combined in 
one housing that performs the same function of both data logger 32 and wireless 
communication system 100.  In another embodiment, wireless communication system 
100 may be physically integrated with operator interface 14 so that the 
resulting combination functions in a manner that is similar to a configuration 
where the devices are separate yet still coupled together over network 50. 
 [0063] Although control systems 70-73 are shown in FIG. 2, it should be 
understood that fewer control systems may be used and/or any one of a number of 
additional vehicle subsystem control systems may also be included in control 
system 12.  For example, any number and combination of the following vehicle 
subsystem control systems may also be included in control system 12: electronic 
mixer control system, cruise control system, instrument cluster control system, 
traction control system, lighting control system, seat adjustment control 
system, suspension control system, climate control system, four wheel drive 
control system, air bag control system, anti-theft control system trip 
computers, entertainment control system, etc. The various embodiments of 
concrete vehicle 10 may be configured to include any number and combination of 
the control systems listed above as well as any other additional control 
systems that are conventionally known to one of ordinary skill in the art For 
example, in one embodiment, control system 12 may be configured to include only 
a single additional control system (e.g., engine control system 70, or 
transmission control system 71, etc.) In another exemplary embodiment, control 
system 12 may be configured to include at least engine control system 70 and 
transmission control system 71.  In another exemplary embodiment, control 
system 12 may be configured to include at least a mixer control system.  
Accordingly, control systems 70-73 are simply provided as examples of the 
numerous control systems that may be used in conjunction with concrete vehicle 
10. 
 [0064] Access to various status information provided by control systems 70-73 
may be controlled in a variety of ways.  For example, in an exemplary 
embodiment, information from any one of control systems 70-73 is available to 
the remainder of control systems 70-73.  Thus, each control system 70-73 has 
complete access to the information from the other control systems.  In another 
embodiment, a particular control system 70-73 does not have access to the 
information included in the other control systems 70-73.  This may be desirable 
to prevent unnecessary and burdensome communications over network 50 and/or to 
reduce the size and complexity of the software used in control system 12. 
 [0065] Referring to FIG. 3, another exemplary embodiment of control system 12 
is shown.  In this embodiment, control system 12 includes wireless 
communication system 100 and control systems 70-73.  Engine control system 70 
is used to control engine 74, and transmission control system 71 is used to 
control transmission 76.  Wireless communication system 100 is used to 
communicate information between control system 12 and off-board electronic 
device 150.  In general, the operation and configuration of the various 
components of control system 12 as shown in FIG. 3 are similar to the operation 
and configuration of control system 12 shown in FIG. 2. 
 [0066] Control system 12, shown in FIG. 3, differs from that shown in FIG. 2 in 
that data logger 32 and operator interface 14 are no longer present.  This is 
not to say that concrete vehicle 10 does not include data logger 32 or operator 
interface 14.  Rather, it simply means that these components are not coupled to 
control system 12. 
 [0067] In the exemplary embodiment shown in FIG. 3, wireless communication 
system 100 is coupled individually to control systems 70-73.  In an exemplary 
embodiment, control systems 70-73 are configured so that they cannot 
communicate with each other.  Rather, information is only communicated between 
the individual control system 70-73 and wireless communication system 100.  In 
another exemplary embodiment, control systems 70-73 are configured so that 
information may be communicated between control systems 70-73 by way of 
wireless communication system 100. 
 [0068] Although FIG. 3 shows control systems 70-73 coupled to wireless 
communication system 100, it should be understood that control system 12 may 
include any number and configuration of additional control systems that are 
coupled to wireless communication system 100.  For example, in an exemplary 
embodiment, control system 12 comprises wireless communication system 100 
coupled to engine control system 70 without any additional control systems 
included.  In another exemplary embodiment, control system 12 comprises 
multiple ones of the control systems listed above that are configured to 
communicate information between each other. 
 [0069] Control systems 70-73 as well as the other control systems mentioned 
previously may be configured to monitor the input and output devices necessary 
to provide conventional on board diagnostic codes such as diagnostic codes that 
are in compliance with the SAE OBD and OBD-II standards.  Of course, other 
additional information may also be included. 
 [0070] Referring to FIG. 4, another exemplary embodiment of control system 12 
is shown.  By way of overview, control system 12 includes operator interface 
14, a plurality of microprocessor-based interface modules 20a-20e (collectively 
referred to as interface modules 20), a plurality of input devices 30a-30d 
(collectively referred to as input devices 30), a plurality of output devices 
40a-40d (collectively referred to as output device 40), data logger 32, and 
control systems 70-73.  Operator interface 14 and interface modules 20 are 
coupled to each other by communication network 50.  In general, control system 
12 shown in FIG. 4 is similar to that shown in FIG. 2 with the exception of 
interface modules 20, input devices 30, and output devices 40 included in 
control system 12 shown in FIG. 4.  Of course, there may also be other 
differences between the two embodiments of control system 12. 
 [0071] Control system 12 may be configured in a number of different ways.  For 
example, control system 12 may be configured to include multiple control 
systems that are coupled together.  One example of such a configuration is 
where control system 12 is coupled to one or more of control systems 70-73.  
Another example is a configuration where concrete vehicle 10 has one control 
system to control chassis 112 and another control system to control body 116.  
Also, control system 12 may be configured to include multiple nested control 
systems so that control system 12 may include a smaller control system that 
forms a part of the overall control system 12.  Thus, it should be understood 
that the particular configuration of control system 12 shown in FIG. 4 is only 
one of many possible embodiments. 
 [0072] As mentioned above, concrete vehicle 10 may be any of a number of 
concrete vehicles.  Accordingly, control system 12 may be used in conjunction 
with any suitable concrete vehicle 10 regardless of whether it discharges 
concrete from the front or rear, or is configured in any other fashion.  The 
advantages of control system 12 apply equally to a vast array of other concrete 
vehicles.  Thus, embodiments and examples of control system 12 described in the 
context of a front discharge concrete vehicle are equally applicable to other 
concrete vehicles. 
 [0073] Referring to FIG. 4, in an exemplary embodiment, interface modules 20 
are microprocessor-based and include a plurality of analog and/or digital 
inputs and outputs which are coupled to and communicate with input and output 
devices 30 and 40, respectively.  In general, in order to minimize wiring, the 
interface modules 20 are placed close to input devices 30, from which status 
information is received, and output devices 40 that are controlled.  In one 
embodiment, interface modules 20 are coupled to input and output devices 30 and 
40 via a dedicated communication link, which may simply be a hardwired link 
between an interface module 20 and an input or output device 30 or 40.  In an 
alternative embodiment, input or output devices 30 or 40 may be coupled 
directly to communication network 50 and configured to communicate directly 
over communication network 50 to all of the interface modules (e.g., the status 
of the device is broadcast over the network), one interface module (e.g., the 
interface module requested information from the particular input or output 
device 30 or 40), or a subset of interface modules on the network.  It should 
be understood that, in general, input and output devices 30 and 40 are 
different than the input and output devices included as part of control systems 
70-73.  However, that is not to say that they must always be different.  
Certain embodiments may include input and output devices 30 and 40 that may be 
the same or similar to the input and output devices in control systems 70-73. 
 
[0074] In an exemplary embodiment, interface modules 20 are identical both in 
software, hardware, and physical dimensions.  Thus, interface modules 20 are 
physically and functionally interchangeable because they are capable of being 
plugged in at any position on communication network 50, and are capable of 
performing any functions that are required at that position.  In an alternative 
embodiment, interface modules 20 may be different in software, hardware, and/or 
physical dimensions.  Using interface modules 20 with different configurations 
allows the interface modules 20 to be constructed in a manner which is more 
narrowly tailored to the functions performed. 
 [0075] In an exemplary embodiment, each of the interface modules 20 stores I/O 
status information for all of the other interface modules 20.  In this 
configuration, each interface module has total system awareness.  As a result, 
each interface module 20 processes its own inputs and outputs based on the I/O 
status information.  The I/O status information may be provided to interface 
modules 20 in a number of ways.  For example, in an exemplary embodiment, each 
of interface modules 20 may be configured to broadcast the status of input 
devices 30 over communication network 50 to the other interface modules 20 at 
predetermined intervals.  In another exemplary embodiment, interface modules 20 
may be configured to simultaneously or sequentially broadcast the status 
information to the other interface modules 20.  In another exemplary 
embodiment, interface modules 20 may be configured to broadcast the status 
information in response to a change in the state of one of input devices 30 or 
output devices 40.  This lessens the amount of traffic over communication 
network 50.  In another exemplary embodiment, one interface module 20 may be 
designated the master controller which is configured to control the input and 
output devices coupled to the remaining interface modules 20.  Of course, any 
of these embodiments may be combined.  For example, each of interface modules 
20 may be configured to broadcast I/O status information at predetermined 
intervals and in response to a change in the state of one of input devices 30. 
 [0076] In another exemplary embodiment, as mentioned previously, some of the 
input and/or output devices 30 or 40 may be coupled directly to communication 
network 50.  In this configuration, the input devices 30 may broadcast status 
information across network 50 to interface modules 20 and control signals may 
be transmitted to output devices 40.  Thus, one or more of interface modules 20 
may be configured to control output devices 40 coupled directly to 
communication network 50.  Input and/or output devices 30 or 40 coupled 
directly to communication network 50 typically do not store the status 
information broadcast across the network for other I/O devices.  However, in an 
alternative embodiment, input and/or output devices 30 or 40 may be configured 
to store the status information broadcast by the other interface modules 20 
and/or other devices on communication network 50. 
 [0077] Power is provided to interface modules 20 from a power source by way of 
a power transmission link.  The power transmission link may comprise, for 
example, a power line that is routed throughout concrete vehicle 10 to each of 
interface modules 20.  Interface modules 20 then distribute the power to output 
devices 40 (e.g., to form the dedicated communication links as previously 
mentioned).  This type of distributed power transmission dramatically reduces 
the amount of wiring needed for concrete vehicle 10.  In an exemplary 
embodiment, each interface is configured to include multiple power outputs that 
are capable of handling currents not less than approximately 2 amps, 5 amps, 10 
amps, or, desirably, 15 amps. 
 [0078] Input devices 30 and output devices 40 are generally located throughout 
vehicle 10.  Input and output devices 30 and 40 may be further divided 
according to whether input and output devices 30 and 40 pertain to the chassis 
or the body of vehicle 10.  Input and output devices 30 and 40 pertaining to 
the body may be referred to as body input and output devices (e.g., input 
device that measures the rotational speed of mixing drum 114, output device 
that controls the flow of water in water system 126, etc.) and input and output 
devices 30 and 40 pertaining to the chassis may be referred to as chassis input 
and output devices (e.g., input device that measures the speed of vehicle 10, 
output device that controls the state of the transmission, etc.).  Input and 
output devices 30 and 40 may be any of a number of devices that are used to 
receive inputs and control outputs.  In an exemplary embodiment, input devices 
30 include devices that provide inputs used to control output devices 40.  
Also, input devices 30 may include devices that provide status information 
pertaining to vehicle parameters that are not used to control output devices 40 
but may be used for other purposes (e.g., diagnosing faults in vehicle 10, 
generating reports regarding utilization of vehicle 10, inform operator of 
status of a device, etc.).  The type and configuration of input and output 
devices 30 and 40 is not critical and will depend on the type of vehicle. 
 [0079] Communication network 50, operator interface 14, data logger 32, 
wireless communication system 100, and control systems 70-73 shown in FIG. 4 
are generally capable of being configured as described previously.  The 
addition of interface modules 20, input devices 30, and output devices 40 also 
makes a substantial amount of additional information available to operator 
interface 14, data logger 32, and wireless communication system 100. 
 [0080] In an exemplary embodiment, wireless communication system 100 is coupled 
to control system 12 by way of interface module 20e.  In one embodiment, 
interface module 20e is coupled to wireless communication system 100 as well as 
to other input devices 30 and/or output devices 40.  In another embodiment, 
wireless communication system 100 is configured to be coupled directly to 
communication system 100.  In still another embodiment, wireless communication 
system 100 is configured to be coupled to an interface module that is dedicated 
solely to communication between wireless communication system 100 and control 
system 12. 
 [0081] In general, off-board electronic device 150 is configured to communicate 
with control system 12 by way of wireless communication system 100.  In an 
exemplary embodiment, off-board electronic device 150 is configured to have 
access to all of the information available in control system 12.  This includes 
I/O status information (e.g., I/O status information from input and output 
devices 30 and 40 as well as I/O status information from control systems 70-73, 
etc.).  Off-board electronic device 150 may also have access to information 
contained in data logger 32.  Thus, the person using off-board electronic 
device 150 has access to all of the information available in control system 12.  
In an alternative embodiment, off-board electronic device 150 may be configured 
so that less than all of the information contained in control system 12 is 
available.  For instance, if off-board electronic device 150 is a computer 
owned and/or operated by someone beyond the control of the owner of concrete 
vehicle 10 (e.g., manufacturer's computer, contracted repair facility's 
computer, etc.) then certain information that is not related to diagnosing and 
repairing concrete vehicle 10 may be inaccessible (e.g., utilization data 
stored in data logger 32, etc.) to prevent unauthorized access.  Additionally, 
it may be desirable to limit the amount of information available to off-board 
electronic device 150 to accommodate the capacity of the wireless link (e.g., 
cellular phone link, etc.) 
 [0082] FIGS. 5-7 show diagrams of exemplary embodiments of using control system 
12 to remotely diagnose and monitor concrete vehicle 10 and to transmit 
notifications of a threshold breach and/or fault codes.  Each of these Figures 
is described in further detail below. 
 [0083] Referring to FIG. 5, control system 12 may be configured to perform a 
diagnostic test or series of diagnostic tests according to an exemplary 
embodiment.  There are a wide array of diagnostic tests that may be performed.  
For example, diagnostic tests may be performed on the elements of the mixer 
control system (e.g., charge coil, discharge coil, mixing drum 114 speed 
sensor, mixing drum 114 direction sensor, etc.) Also, diagnostic tests may be 
performed on the components of any of the vehicle subsystem control systems 
that are part of control system 12.  In one embodiment, the diagnostic tests 
may be used to simply identify a fault and communicate the fault code to the 
off-board electronic device 150.  In other embodiments, the off-board 
electronic device may be used in a more active role to further diagnose and 
manipulate components of control system 12.  Table 1 provides a non-exhaustive 
list of some of the various diagnostic tests that may be used. 
[0084] At step 310, shown in FIG. 5, a communication link is established 
between control system 12 and an off-board computer system.  As noted above, 
the off-board computer system is only one of many off-board electronic devices 
150 that control system 12 may be configured to communicate with.  Also, 
off-board computer system may be any of a number of computer systems.  However, 
it is often desirable for off-board computer system to be owned and/or operated 
under the direction of the owner of concrete vehicle 10, the manufacturer of 
concrete vehicle 10, or some other contracted maintenance facility. 
 [0085] The communication link may be initiated by either control system 12 or 
the off-board computer.  In an exemplary embodiment, control system 12 is 
configured to establish a communication link with the off-board computer when a 
fault code has been identified or a threshold for a vehicle parameter has been 
breached.  For example, if engine control system 70 outputs a fault code 
indicating that there is a problem with the engine coolant temperature, then 
control system 12 establishes contact with the off-board computer to determine 
what further steps are necessary (i.e., perform diagnostic test, return vehicle 
immediately, etc.).  In another embodiment, the off-board computer may be 
configured to establish the communication link with control system 12 at 
regular intervals (e.g., once a month, once a week, etc.) to perform various 
diagnostic tests.  In this manner, the off-board computer is able to perform 
periodic checkups on control system 12. 
 [0086] In an exemplary embodiment, concrete vehicle 10 and the off-board 
electronic device 150 (e.g., off-board computer, PDA, etc.) has a unique 
identifier that is utilized in establishing the communication link.  In one 
embodiment, the unique identifier may be a telephone number.  In another 
embodiment, the unique identifier maybe an IP address.  The unique identifier 
is used to ensure that the correct off-board device establishes a communication 
link with the correct concrete vehicle 10 and vice versa. 
 [0087] At step 312, shown in FIG. 5, a diagnostic test is performed.  As 
previously mentioned, the diagnostic test may be any of a number of 
conventional and/or custom diagnostic tests such as those shown in Table 1.  In 
another exemplary embodiment, the diagnostic test is performed under the 
control of the off-board computer.  In this embodiment, the off-board computer 
establishes a communication link with control system 12 and begins the 
diagnostic test.  At each step, the result from the test is transmitted to the 
off-board computer system which then specifies the next step to be performed 
based on the previous result received.  Thus, in this embodiment, steps 312 and 
314 are performed multiple times.  This configuration may be desirable to 
reduce the memory and microprocessor requirements associated with control 
system 12. 
 [0088] In another exemplary embodiment, control system 12 may be configured 
with the diagnostic codes and procedures necessary to perform the diagnostic 
test.  For example, once the communication link is established, the off-board 
computer transmits a command identifying the diagnostic test to be run.  
Control system 12 receives the command and performs the appropriate diagnostic 
test.  At the conclusion of the test, the results are transmitted back to the 
off-board computer as shown by step 314, which, based on the results, may 
specify another diagnostic test to perform.  This configuration may be 
desirable because it lessens the amount of wireless communication between 
control system 12 and the off-board computer. 
 [0089] In another exemplary embodiment, a communication link is established 
between control system 12 and the off-board computer, as shown by step 310.  
The off-board computer then instructs the control system what diagnostic test 
to perform, etc. The communication link is broken and control system 12 
performs the diagnostic test as shown by step 312.  In one embodiment, control 
system 12 is configured to perform the diagnostic test immediately or shortly 
after receiving commands from the off-board computer.  In another embodiment, 
control system 12 may be configured to perform the diagnostic test over a 
period of time (e.g., a week, a day, etc.).  During this time, control system 
12 is configured to monitor concrete vehicle 10 until the appropriate 
conditions are met and then perform the diagnostic test.  For example, certain 
diagnostic tests may be performed only after concrete vehicle 10 has been 
traveling above a certain speed (e.g., 55 mph) for a certain amount of time 
(e.g., 10 minutes).  During the course of normal operation of concrete vehicle 
10, control system 12 determines when these conditions are met and then 
performs the diagnostic test.  This manner of performing routine tests does not 
interfere with the primary function of concrete vehicle 10--mixing, pouring, 
and transporting concrete.  Once control system 12 has performed all the 
diagnostic tests or after a certain period of time has expired then the 
communication link between control system 12 and the off-board computer is 
reestablished and the results of the diagnostic tests are transmitted to the 
off-board computer, or, if a test was not performed, then that fact is 
transmitted to the off-board computer. 
 [0090] Also, it should be understood, that in many instances, performing a 
diagnostic test requires input from the operator of concrete vehicle 10.  For 
example, in another exemplary embodiment, control system 12 is configured to 
display information to the operator of concrete vehicle 10 to perform certain 
operations to assist in performing the diagnostic test.  Typically, this 
consists of instructing the operator to perform a task so that concrete vehicle 
10 is in the appropriate condition to perform the test (e.g., traveling at 55 
mph down a road, etc.) 
 [0091] Referring to FIG. 6, a diagram of another exemplary embodiment for 
performing a diagnostic test is shown.  This embodiment is similar to that 
shown in FIG. 5 except that in this embodiment, control system 12 is configured 
to perform the diagnostic test without first establishing a communication link 
with the off-board computer and/or being commanded to perform the diagnostic 
test by the off-board computer.  Control system 12 may be configured to perform 
the diagnostic test over a period time during the normal operation of concrete 
vehicle 10 or, alternatively, at a specified time (e.g., weekly, daily, etc.).  
The frequency for performing the test often depends on the type of test since 
some tests may need to be performed daily while others may need to be performed 
weekly, for example. 
 [0092] In an exemplary embodiment, as shown by Step 318 shown in FIG. 6, the 
diagnostic test is performed during the normal operation of concrete vehicle 
10.  As explained above, control system 12 monitors the operating conditions of 
concrete vehicle 10 to determine when the conditions are appropriate to perform 
the test.  At that time, control system 12 performs the diagnostic test, as 
shown by step 312, and stores the results in memory.  As shown by step 310 in 
FIG. 6, a communication link is established between control system 12 and the 
off-board computer so that the results of the test are transmitted to the 
off-board computer as shown by step 314.  In this embodiment, the communication 
link is established periodically. 
 [0093] In another exemplary embodiment, control system 12 may be configured to 
perform steps 312, 310, and 314 in a relatively short period of time.  For 
example, if a fault code is output, control system 12 may be configured to 
immediately perform one or more diagnostic tests.  Once the results have been 
obtained, then control system 12 establishes a communication link with the 
off-board computer and transmits the results to the off-board computer. 
 [0094] Referring to FIGS. 5 and 6, in another exemplary embodiment, the 
off-board computer is configured to log the information that is transmitted 
from control system 12.  Of course, control system 12 may also be configured to 
log the information in data logger 32. 
 [0095] Referring to FIG. 7, another exemplary embodiment of a process that may 
be performed by control system 12 is shown.  In this embodiment, a 
communication link is established between control system 12 and the off-board 
computer at step 310.  The communication link may be established in any of the 
ways described above.  In an exemplary embodiment, the communication link is 
established periodically (e.g., weekly, monthly, yearly, etc.) 
 [0096] At step 316, control system 12 transmits vehicle usage information to 
the off-board computer.  The type of information that may be transmitted to the 
off-board computer includes, but should not be limited to, fuel usage, concrete 
delivery information (e.g., amount of concrete delivered since last time 
vehicle usage information was received, etc.), odometer reading, etc. This 
information may be used in a number of advantageous ways.  For example, this 
information may be used to provide an estimate of the lifecycle cost of 
concrete vehicle 10 (i.e., the cost to purchase, operate, and maintain concrete 
vehicle 10 for its operational life). 
 [0097] Referring to FIG. 8, in another exemplary embodiment, control system 12 
is configured to include thresholds for various vehicle parameters.  When the 
thresholds are breached, control system 12 is configured to notify the 
appropriate person so that corrective action may be taken. 
 [0098] At step 302, shown in FIG. 6, control system 12 acquires thresholds for 
various vehicle parameters.  In general, thresholds may be set for any of the 
vehicle parameters associated with input devices 30, output devices 40, and the 
input and output devices associated with control systems 70-73.  In an 
exemplary embodiment, thresholds may be set for any of the following 
parameters: engine coolant temperature, engine oil level, engine speed, fuel 
level, odometer reading, and transmission fluid temperature, turbo pressure, 
volts, vehicle speed, engine oil pressure, etc. In general, thresholds may be 
set for any of the parameters shown in Table 1. 
 [0099] In an exemplary embodiment, the thresholds are input by the operator of 
concrete vehicle 10.  In another exemplary embodiment, the thresholds are set 
by the manufacturer of concrete vehicle 10.  Also, some thresholds may be 
configured so that the operator of concrete vehicle 10 or other persons cannot 
alter the thresholds (e.g., threshold for the engine coolant temperature, 
etc.).  In addition, many thresholds may be configured to be the same or 
similar to the conditions that generate a fault code. 
 [0100] At step 322, control system 12 monitors the various inputs and outputs 
to determine whether a threshold has been breached.  This is done in a 
straightforward manner by monitoring the traffic in control systems 70-73 and, 
in the configuration shown in FIG. 4, by monitoring input and output devices 30 
and 40. 
 [0101] If a threshold is breached, then control system 12 is configured to 
transmit information identifying which parameter breached a threshold to an 
off-board computer, as shown by step 324.  The off-board computer is configured 
to store the information in memory, which may be combined with the overall 
vehicle usage data information referred to in FIG. 7.  After storing the breach 
information, the off-board computer is configured to notify an appropriate 
person (e.g., fleet manager, maintenance facility, etc.) that the threshold was 
breached.  Timely notification of a breach of a threshold may result in 
substantial maintenance and repair savings.  In another embodiment, control 
system 12 may be configured to transmit the breach information to the off-board 
computer and transmit the notification of the breach to the appropriate person. 
 [0102] In an exemplary embodiment, the person is notified by calling the 
person's wireless telephone number.  A voice then informs the person of the 
breach.  In other exemplary embodiments, the person may be notified by email, 
pager, fax, etc. that there has been a breach. 
 [0103] Referring to FIG. 9, another exemplary embodiment of a process for 
communicating threshold breaches is shown.  In this embodiment, the thresholds 
are divided into critical thresholds and non-critical thresholds.  In general, 
critical thresholds may be thought of as those thresholds that if breached may 
cause substantial damage to concrete vehicle 10 (e.g., engine coolant 
temperature, transmission fluid temperature, engine oil pressure, air bag 
deployed, etc.).  Non-critical thresholds are just the opposite.  Also, there 
may be a critical threshold and non-critical threshold for a single parameter.  
For example, the engine coolant temperature may be configured to have a 
non-critical temperature threshold where the temperature is unusually high but 
is not sufficient to cause damage to the engine and a critical temperature 
threshold where the temperature is high enough that the engine may be damaged. 
 [0104] As shown in FIG. 9, the first steps 340 and 342 are to acquire the 
critical and non-critical thresholds.  As described above in connection with 
step 320 in FIG. 8, these thresholds may be obtained from a number of ways.  At 
step 322, control system 12 is configured to monitor the various parameters of 
concrete vehicle 10 to determine if a threshold has been breached. 
 [0105] Once a threshold has a been breached, then the control system 12 must 
determine whether the threshold was a critical threshold as shown by step 344.  
In an exemplary embodiment, if it is not a critical threshold, then control 
system 12 is configured to store the threshold breach in memory until the next 
time a communication link is established between control system 12 and the 
off-board computer, at which time, the threshold breach information is 
transmitted to the off-board computer.  If the threshold is a critical 
threshold, then control system 12 is configured to immediately establish a 
communication link with the off-board computer and transmit the threshold 
breach information, as shown by step 348. 
 [0106] At step 326, control system 12, or, alternatively the off-board 
computer, is configured to notify the appropriate person of the threshold 
breach.  The particular method used to notify the appropriate person may depend 
on whether the threshold was a critical threshold or not.  For example, if a 
critical threshold was breached, then the person may be notified using one or 
all of a pager, a wireless telephone, and a landline telephone.  However, if 
the threshold was not critical, then the person may be notified in a less 
intrusive manner (e.g., email, direct voicemail message, etc.) 
 [0107] In another embodiment, fault codes from control system 12, including 
fault codes from control systems 70-72 and any other control systems that may 
be included in control system 12, may be communicated to off-board electronic 
device 150.  The fault codes may be communicated to off-board electronic device 
150 in a number of suitable ways.  For example, the fault codes may be 
communicated in any of the situations described previously including performing 
diagnostic tests, communicating threshold breaches, etc. In one embodiment, the 
fault codes that are configured to be communicated to off-board electronic 
device 150 are those fault codes from engine control system 70 and/or 
transmission control system 71.  In another embodiment, the fault codes 
pertaining to the operation of the body 116 of concrete vehicle 10 (e.g., 
mixing drum 114, motor used to rotate mixing drum 114, water storage and 
delivery system 126, etc.).  In general, the fault codes may be provided for 
any of the parameters shown in Table 1.  In another embodiment, the fault codes 
may be provided from the engine, transmission, antilock brake system, and the 
mixer. 


 

Claims 1-7 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DATEMA et al. (US 2017/0361492 A1).
Claim 1 is met by at least ¶ [0041], [0104], [0108] and note drum 102, chute 112, and control system 150, 160; claim 2 is met by at least [0030], [0042], [0043], [0047], [0068], [0069], [0104]; claims 3 and 4 are met by at least [0043], [0047], [0048], [0101], [0102], [0103]; claim 5 is met by at least [0044], [0045]; claims 6 and 7 are met by at least [0042], [0072] - [0075], [0106]; claims 27-28 are met by at least [0041], [0042], [0072] - [0075], [0104], [0106], [0108].  Paragraph citations are reproduced below.

More specifically, DATEMA et al. ‘492 discloses the claimed subject matter in the following paragraphs:
 [0022] According to an exemplary embodiment, a concrete mixing vehicle includes 
a drum assembly having a mixing drum, a drive system, and a drum control 
system.  The drum control system may be configured to control the drive system 
to rotate the mixing drum.  Traditional drum control systems may be configured 
to passively control the rotation and rotational speed of the mixing drum 
(e.g., at a preset speed, at a preset speed ratio that varies with the engine 
speed, etc.). 
 [0023] According to an exemplary embodiment, the drum control system of the 
present disclosure is configured to actively control the rotation and/or 
rotational speed of the mixing drum to provide and/or maintain target 
properties for the concrete (e.g., a desired consistency, mixture quality, 
amount of air entrainment, viscosity, slump, temperature, water content, etc.) 
during transportation and/or upon arrival at the job site.  By way of example, 
the drum control system may be configured to monitor the properties of the 
concrete within the mixing drum (e.g., with a sensor, etc.) and adaptably 
adjust the rotational speed of the mixing drum to provide concrete having 
desired or target properties (e.g., in response to the current properties of 
the concrete approaching and/or reaching the target properties, etc.).  The 
drum control system may monitor the concrete property (e.g., slump, etc.), 
adjust (e.g., increase, etc.) the drum speed in response to an indication that 
the property is at, approaching, or above a target level (e.g., a slump at, 
approaching, or above a target slump level, etc.), and adjust (e.g., decrease, 
etc.) the drum speed in response to an indication that the property is at, 
approaching, or below the target level.  By way of example, the system may be 
configured to increase the drum speed in response to an indication that the 
concrete within the drum is at a six (6) slump and decrease the drum speed in 
response to an indication that the concrete within the drum is at a four (4) 
slump.  The system may be configured to further decrease drum speed, add water 
or another substance, etc. to keep the concrete within the drum at the target 
level.  In some embodiments, the drum control system is configured to 
additionally or alternatively control the rotation and/or rotational speed of 
the mixing drum based on actual and/or anticipated driving behavior and/or road 
parameters (e.g., acceleration, deceleration, road grades, speed limit changes, 
stop signs, traffic lights, road curvature, traffic information, traffic 
patterns, etc.; to prevent concrete from spilling out of the mixing drum; to 
maintain a desired speed of the mixing drum as the engine speed varies; etc.). 
 [0024] According to an exemplary embodiment, the drum control system of the 
present disclosure is configured to additionally or alternatively predict a 
property of a mixture within the mixing drum at delivery based on various data.  
The various data may include delivery data (e.g., a delivery location, a 
delivery time, a delivery route, etc.), initial properties of the mixture 
(e.g., a weight of the mixture, a volume of the mixture, a constituent makeup 
of the mixture, an initial slump, an initial viscosity, mixed, unmixed, mixed 
status, etc.), target properties for the mixture (e.g., a desired consistency, 
mixture quality, amount of air entrainment, viscosity, slump, temperature, 
water content, etc.), environment data (e.g., an ambient temperature, a 
relative humidity, wind speed, elevation, precipitation characteristics, road 
attributes, traffic information/patterns, etc.), mixture data (e.g., current 
properties of the mixture, etc.), and/or GPS data (e.g., unscheduled stops, 
road attributes, traffic information/patterns, travel time updates, etc.).  The 
drum control system may be further configured to selectively and/or adaptively 
control a pump of the drive system (e.g., a throttling element thereof, etc.) 
to adjust a speed of the mixing drum and provide a target drum speed for the 
mixing drum (e.g., to achieve a target property for the mixture, based on the 
predicted delivery properties, etc.). 
 [0025] According to the exemplary embodiment shown in FIGS. 1-4 and 10, a 
vehicle, shown as concrete mixing truck 10, includes a drum assembly, shown as 
drum assembly 100, and a control system, shown as drum control system 150.  
According to an exemplary embodiment, the concrete mixing truck 10 is 
configured as a rear-discharge concrete mixing truck.  In other embodiments, 
the concrete mixing truck 10 is configured as a front-discharge concrete mixing 
truck.  As shown in FIG. 1, the concrete mixing truck 10 includes a chassis, 
shown as frame 12, a cab, shown as cab 14, coupled to the frame 12 (e.g., at a 
front end thereof, etc.).  The drum assembly 100 is coupled to the frame 12 and 
disposed behind the cab 14 (e.g., at a rear end thereof, etc.), according to 
the exemplary embodiment shown in FIG. 1.  In other embodiments, at least a 
portion of the drum assembly 100 extends in front of the cab 14.  The cab 14 
may include various components to facilitate operation of the concrete mixing 
truck 10 by an operator (e.g., a seat, a steering wheel, hydraulic controls, a 
user interface, switches, buttons, dials, etc.). 
[0026] As shown in FIGS. 1 and 3, the concrete mixing truck 10 includes a prime 
mover, shown as engine 16.  As shown in FIG. 1, the engine 16 is coupled to the 
frame 12 at a position beneath the cab 14.  The engine 16 may be configured to 
utilize one or more of a variety of fuels (e.g., gasoline, diesel, bio-diesel, 
ethanol, natural gas, etc.), according to various exemplary embodiments.  
According to an alternative embodiment, the engine 16 additionally or 
alternatively includes one or more electric motors coupled to the frame 12 
(e.g., a hybrid vehicle, an electric vehicle, etc.).  The electric motors may 
consume electrical power from an on-board storage device (e.g., batteries, 
ultra-capacitors, etc.), from an on-board generator (e.g., an internal 
combustion engine, etc.), and/or from an external power source (e.g., overhead 
power lines, etc.) and provide power to systems of the concrete mixing truck 
10. 
 [0027] As shown in FIGS. 1 and 3, the concrete mixing truck 10 includes a power 
transfer device, shown as transmission 18.  As shown in FIG. 3, the engine 16 
is coupled to the transmission 18.  In one embodiment, the engine 16 produces 
mechanical power (e.g., due to a combustion reaction, etc.) that flows into the 
transmission 18.  As shown in FIGS. 1 and 3, the concrete mixing truck 10 
includes a first drive system, shown as vehicle drive system 20, that is 
coupled to the transmission 18.  The vehicle drive system 20 may include drive 
shafts, differentials, and other components coupling the transmission 18 with a 
ground surface to move the concrete mixing truck 10.  As shown in FIG. 1, the 
concrete mixing truck 10 includes a plurality of tractive elements, shown as 
wheels 22, that engage a ground surface to move the concrete mixing truck 10.  
In one embodiment, at least a portion of the mechanical power produced by the 
engine 16 flows through the transmission 18 and into the vehicle drive system 
20 to power at least a portion of the wheels 22 (e.g., front wheels, rear 
wheels, etc.).  In one embodiment, energy (e.g., mechanical energy, etc.) flows 
along a first power path defined from the engine 16, through the transmission 
18, and to the vehicle drive system 20. 
 [0028] As shown in FIGS. 1, 2, and 10, the drum assembly 100 of the concrete 
mixing truck 10 includes a drum, shown as mixing drum 102.  The mixing drum 102 
is coupled to the frame 12 and disposed behind the cab 14 (e.g., at a rear 
and/or middle of the frame 12, etc.).  As shown in FIGS. 1, 2, and 10, the drum 
assembly 100 includes a second drive system, shown as drum drive system 120, 
that is coupled to the frame 12.  The concrete mixing truck 10 includes a first 
support, shown as front pedestal 106, and a second support, shown as rear 
pedestal 108.  According to an exemplary embodiment, the front pedestal 106 and 
the rear pedestal 108 cooperatively couple (e.g., attach, secure, etc.) the 
mixing drum 102 to the frame 12 and facilitate rotation of the mixing drum 102 
relative to the frame 12.  In an alternative embodiment, the drum assembly 100 
is configured as a stand-alone mixing drum that is not coupled (e.g., fixed, 
attached, etc.) to a vehicle.  In such an embodiment, the drum assembly 100 may 
be mounted to a stand-alone frame.  The stand-alone frame may be a chassis 
including wheels that assist with the positioning of the stand-alone mixing 
drum on a worksite.  Such a stand-alone mixing drum may also be detachably 
coupled to and/or capable of being loaded onto a vehicle such that the 
stand-alone mixing drum may be transported by the vehicle. 
 [0029] As shown in FIGS. 1 and 2, the mixing drum 102 defines a central, 
longitudinal axis, shown as axis 104.  According to an exemplary embodiment, 
the drum drive system 120 is configured to selectively rotate the mixing drum 
102 about the axis 104.  As shown in FIGS. 1 and 2, the axis 104 is angled 
relative to the frame 12 such that the axis 104 intersects with the frame 12.  
According to an exemplary embodiment, the axis 104 is elevated from the frame 
12 at an angle in the range of five degrees to twenty degrees.  In other 
embodiments, the axis 104 is elevated by less than five degrees (e.g., four 
degrees, three degrees, etc.) or greater than twenty degrees (e.g., twenty-five 
degrees, thirty degrees, etc.).  In an alternative embodiment, the concrete 
mixing truck 10 includes an actuator positioned to facilitate selectively 
adjusting the axis 104 to a desired or target angle (e.g., manually in response 
to an operator input/command, automatically according to a control scheme, 
etc.). 
 [0030] As shown in FIGS. 1, 2, and 10, the mixing drum 102 of the drum assembly 
100 includes an inlet, shown as hopper 110, and an outlet, shown as chute 112.  
According to an exemplary embodiment, the mixing drum 102 is configured to 
receive a mixture, such as a concrete mixture (e.g., cementitious material, 
aggregate, sand, etc.), with the hopper 110.  As shown in FIGS. 1 and 2, the 
mixing drum 102 includes a port, shown as injection port 130.  The injection 
port 130 may provide access into the interior of the mixing drum 102 to inject 
water and/or chemicals (e.g., air entrainers, water reducers, set retarders, 
set accelerators, superplasticizers, corrosion inhibitors, coloring, calcium 
chloride, minerals, and/or other concrete additives, etc.).  According to an 
exemplary embodiment, the injection port 130 includes an injection valve that 
facilitates injecting the water and/or the chemicals from a fluid reservoir 
(e.g., a water tank, etc.) into the mixing drum 102 to interact with the 
mixture, while preventing the mixture within the mixing drum 102 from exiting 
the mixing drum 102 through the injection port 130.  In some embodiments, the 
mixing drum 102 includes multiple injection ports 130 (e.g., two injection 
ports, three injection ports, etc.) configured to facilitate independently 
injecting different water and/or chemicals into the mixing drum 102.  The 
mixing drum 102 may include a mixing element (e.g., fins, etc.) positioned 
within the interior thereof.  The mixing element may be configured to (i) 
agitate the contents of mixture within the mixing drum 102 when the mixing drum 
102 is rotated by the drum drive system 120 in a first direction (e.g., 
counterclockwise, clockwise, etc.) and (ii) drive the mixture within the mixing 
drum 102 out through the chute 112 when the mixing drum 102 is rotated by the 
drum drive system 120 in an opposing second direction (e.g., clockwise, 
counterclockwise, etc.). 
 [0031] As shown in FIGS. 2 and 3, the drum drive system 120 includes a pump, 
shown as pump 122, a reservoir, shown as fluid reservoir 124, and an actuator, 
shown as drum actuator 126.  As shown in FIG. 3, the fluid reservoir 124, the 
pump 122, and the drum actuator 126 are fluidly coupled.  According to an 
exemplary embodiment, the drum actuator 126 is a hydraulic motor, the fluid 
reservoir 124 is a hydraulic fluid reservoir, and the pump 122 is a hydraulic 
pump.  The pump 122 may be configured to pump fluid (e.g., hydraulic fluid, 
etc.) stored within the fluid reservoir 124 to drive the drum actuator 126.  
According to an exemplary embodiment, the pump 122 is configured to facilitate 
selectively and/or adaptively controlling the output of the drum actuator 126.  
In one embodiment, the pump 122 includes a variable displacement hydraulic pump 
(e.g., an axial piston pump, etc.) and has a pump stroke that is variable.  The 
pump 122 may be configured to pressurize hydraulic fluid based on the pump 
stroke (e.g., the greater the pump stroke, the higher the pressure, and the 
faster the drum actuator 126 rotates the mixing drum 102, etc.).  The pump 122 
may include a throttling element (e.g., a swash plate, etc.).  The pump stroke 
of the pump 122 may vary based on the orientation of the throttling element.  
In one embodiment, the pump stroke of the pump 122 varies based on an angle of 
the throttling element (e.g., relative to an axis along which the pistons move 
within the axial piston pump, etc.).  By way of example, the pump stroke may be 
zero where the angle of the throttling element equal to zero.  The pump stroke 
may increase as the angle of the throttling element increases. 
 [0032] In one embodiment, the throttling element of the pump 122 is movable 
between a stroked position (e.g., a maximum stroke position, a partially 
stroked position, etc.) and a destroked position (e.g., a minimum stoke 
position, a partially destroked position, etc.).  According to an exemplary 
embodiment, an actuator is coupled to the throttling element of the pump 122.  
The actuator may be positioned to move the throttling element between the 
stroked position and the destroked position.  The drum control system 150 may 
be configured to generate a first command signal and a second command signal.  
The first command signal may engage the actuator to move the throttling element 
of the pump 122 into the destroked position, thereby decreasing the pump 
stroke.  The second command signal may engage the actuator to move the 
throttling element of the pump 122 into the stroked position, thereby 
increasing the pump stroke. 
 [0033] According to another exemplary embodiment, a valve is positioned to 
facilitate movement of the throttling element between the stroked position and 
the destroked position.  In one embodiment, the valve includes a resilient 
member (e.g., a spring, etc.) configured to bias the throttling element in the 
destroked position (e.g., by biasing movable elements of the valve into 
positions where a hydraulic circuit actuates the throttling element into the 
destroked positions, etc.).  Pressure from fluid flowing through the pump 122 
may overcome the resilient member to actuate the throttling element into the 
stroked position (e.g., by actuating movable elements of the valve into 
positions where a hydraulic circuit actuates the throttling element into the 
stroked position, etc.). 
 0034] In other embodiments, the drum actuator 126 is or includes an internal 
combustion engine.  In such embodiments, the fluid reservoir 124 may be 
configured to store liquid and/or gaseous fuel (e.g., gasoline, diesel, 
propane, natural gas, hydrogen, etc.), and the pump 122 may be configured as a 
fuel pump.  In still other embodiments, the drum actuator 126 is or includes an 
electric motor.  In such embodiments, the fluid reservoir 124 may be an energy 
storage device (e.g., a battery, a capacitor, etc.) configured to store and 
provide chemical and/or electrical energy.  The drum drive system 120 may not 
include the pump 122 in such embodiments.  According to an exemplary 
embodiment, the drum actuator 126 is mounted to the concrete mixing truck 10 at 
the same angle as the axis 104 of the mixing drum 102 (e.g., such that the 
output of drum actuator 126 rotates about an axis parallel to the axis 104, 
etc.). 
 [0035] As shown in FIG. 2, the drum drive system 120 includes a drive wheel, 
shown as drum drive wheel 128, coupled to the mixing drum 102.  The drum drive 
wheel 128 may be welded, bolted, or otherwise secured to the head of the mixing 
drum 102.  The center of the drum drive wheel 128 may be positioned along the 
axis 104 such that the drum drive wheel 128 rotates about the axis 104.  
According to an exemplary embodiment, the drum actuator 126 is coupled to the 
drum drive wheel 128 (e.g., with a belt, a chain, etc.) to facilitate driving 
the drum drive wheel 128 and thereby rotate the mixing drum 102.  The drum 
drive wheel 128 may be or include a sprocket, a cogged wheel, a grooved wheel, 
a smooth-sided wheel, a sheave, a pulley, or still another member.  In other 
embodiments, the drum drive system 120 does not include the drum drive wheel 
128.  By way of example, the drum drive system 120 may include a gearbox that 
couples the drum actuator 126 to the mixing drum 102.  By way of another 
example, the drum actuator 126 (e.g., an output thereof, etc.) may be directly 
coupled to the mixing drum 102 (e.g., along the axis 104, etc.) to rotate the 
mixing drum 102. 
 [0036] As shown in FIG. 3, the concrete mixing truck 10 includes a power 
takeoff unit, shown as power takeoff unit 32, that is coupled to the 
transmission 18.  In one embodiment, the transmission 18 and the power takeoff 
unit 32 include mating gears that are in meshing engagement.  A portion of the 
energy provided to the transmission 18 flows through the mating gears and into 
the power takeoff unit 32, according to an exemplary embodiment.  In one 
embodiment, the mating gears have the same effective diameter.  In other 
embodiments, at least one of the mating gears has a larger diameter, thereby 
providing a gear reduction or a torque multiplication and increasing or 
decreasing the gear speed. 
 [0037] As shown in FIG. 3, the power takeoff unit 32 is selectively coupled to 
the pump 122, with a clutch 34.  In some embodiments, the concrete mixing truck 
10 does not include the clutch 34.  By way of example, the power takeoff unit 
32 may be directly coupled to the pump 122 (e.g., a direct configuration, a 
non-clutched configuration, etc.).  According to an alternative embodiment, the 
power takeoff unit 32 includes the clutch 34 (e.g., a hot shift PTO, etc.).  In 
one embodiment, the clutch 34 includes a plurality of clutch discs.  When the 
clutch 34 is engaged, an actuator forces the plurality of clutch discs into 
contact with one another, which couples an output of the transmission 18 with 
the pump 122.  In one embodiment, the actuator includes a solenoid that is 
electronically actuated according to a clutch control strategy.  When the 
clutch 34 is disengaged, the pump 122 is not coupled to (i.e., is isolated 
from) the output of the transmission 18.  Relative movement between the clutch 
discs or movement between the clutch discs and another component of the power 
takeoff unit 32 may be used to decouple the pump 122 from the transmission 18. 
 [0038] In one embodiment, energy flows along a second power path defined from 
the engine 16, through the transmission 18 and the power takeoff unit 32, and 
into the pump 122 when the clutch 34 is engaged.  When the clutch 34 is 
disengaged, energy flows from the engine 16, through the transmission 18, and 
into the power takeoff unit 32.  The clutch 34 selectively couples the pump 122 
to the engine 16, according to an exemplary embodiment.  In one embodiment, 
energy along the first flow path is used to drive the wheels 22 of the concrete 
mixing truck 10, and energy along the second flow path is used to operate the 
drum drive system 120 (e.g., power the pump 122 to drive the drum actuator 126 
to thereby rotate the mixing drum 102, etc.).  Energy may flow along the first 
flow path during normal operation of the concrete mixing truck 10 and 
selectively flow along the second flow path.  By way of example, the clutch 34 
may be engaged such that energy flows along the second flow path when the pump 
122 is used to drive the mixing drum 102.  When the pump 122 is not used to 
drive the mixing drum 102 (e.g., when the mixing drum 102 is empty, etc.), the 
clutch 34 may be selectively disengaged, thereby conserving energy. 
 [0039] As shown in FIGS. 1, 2, and 10, the drum assembly 100 includes a sensor, 
shown as sensor 140.  According to an exemplary embodiment, the sensor 140 
includes a mixture sensor that is positioned within the mixing drum 102 and 
configured to acquire mixture data indicative of one or more properties of the 
mixture within the mixing drum 102.  In one embodiment, the sensor 140 includes 
a plurality of mixture sensors (e.g., two, three, four, etc.), each mixture 
sensor configured to acquire data indicative of at least one of the one or more 
properties.  The one or more properties of the mixture may include a mixture 
quality, a slump, a consistency of mixture, a viscosity, a temperature, an 
amount of air entrainment, an amount of water content, a weight, a volume, a 
rotational velocity, a rotational acceleration, a surface tension, a mixed 
status, an unmined status, a partially mixed status, etc. of the mixture.  The 
drum control system 150 may be configured to control the rotational speed of 
the drum actuator 126 by selectively controlling the pump 122 (e.g., the angle 
of the throttling element thereof, etc.) based on an operator input and/or a 
property of the mixture within the mixing drum 102 (e.g., as determined based 
on the mixture data acquired by the sensor 140, etc.) to provide a target or 
desired property for the mixture.  In other embodiments, the sensor 140 of the 
drum assembly 100 does not include the mixture sensors. 
 [0040] In some embodiments, the sensors 140 include one or more drive system 
sensors.  The drive system sensors may be variously positioned on, around, 
and/or within one or more components of the drum drive system 120 to acquire 
drive system data.  The drive system data may be indicative of one or more 
operating characteristics of the drum drive system 120.  The operating 
characteristic may include a speed of the mixing drum 102, a direction of 
rotation of the mixing drum 102, a pressure associated with the pump 122 (e.g., 
a hydraulic pressure, an inlet pressure, an outlet pressure, etc.), another 
hydraulic system pressure, and/or other operating characteristics of the drum 
drive system 120. 
 [0041] In some embodiments, the sensor 140 includes one or more environment 
sensors.  The environment sensors may be variously positioned on, around, 
and/or within the concrete mixing truck 10 to acquire environment data.  The 
environment data may be indicative of an environmental characteristic (e.g., 
external to the mixing drum 102, etc.).  The environmental characteristics may 
include an ambient temperature, a relative humidity, wind speed, elevation, 
precipitation characteristics (e.g., rain, snow, fog, etc.), road attributes, 
traffic information/patterns, etc. The environment sensors may include a 
temperature sensor, a barometer or other pressure sensor, a humidity sensor, a 
pitot tube, an altimeter, an accelerometer, a camera, a proximity sensor, 
and/or other sensors configured to acquire information about the environment 
external to the mixing drum 102. 
 [0042] By way of example, during operation, the mixing drum 102 may be loaded 
with a concrete mixture through the hopper 110.  The drum drive system 120 may 
be operated to rotate the mixing drum 102 in a first direction to mix and 
agitate the concrete mixture contained in the mixing drum 102 with the mixing 
element.  Water and/or chemicals may be pumped into the mixing drum 102 through 
the injection port 130 to provide a desired property of the concrete mixture 
and/or to prevent the concrete mixture from setting within the mixing drum 102.  
The concrete mixing truck 10 may transport the mixture to a job site (e.g., a 
construction site, etc.).  During such transportation, the drum control system 
150 may be configured to selectively and/or adaptively control the drum drive 
system 120 (e.g., the pump 122 to increase or decrease a speed of the drum 
actuator 126, etc.) to provide a target drum speed.  The drum control system 
150 may be configured to control the drum drive system 120 based on mixture 
data acquired by the sensors 140 such that the concrete mixture within the 
mixing drum 102 has one or more desired or target properties (e.g., a desired 
consistency, mixture quality, amount of air entrainment, viscosity, slump, 
temperature, water content, etc.) during transportation and/or upon arrival at 
the job site.  Upon arrival at the job site with the concrete mixture having 
the one or more desired properties, the drum drive system 120 may be operated 
to rotate the mixing drum 102 in an opposing second direction.  The rotation of 
the mixing element in the opposing second direction may cause the mixing 
element to carry the concrete mixture out of the mixing drum 102.  The chute 
112 of the drum assembly 100 may be used to dispense and guide the concrete 
mixture away from the frame 12 of the concrete mixing truck 10 to the concrete 
mixture's destination (e.g., a concrete form, a wheelbarrow, a concrete pump 
machine, etc.). 
 Drum Control and Property Prediction System 
 [0043] According to the exemplary embodiment shown in FIG. 4, the drum control 
system 150 for the drum assembly 100 of the concrete mixing truck 10 includes a 
controller, shown as drum assembly controller 160.  In one embodiment, the drum 
assembly controller 160 is configured to selectively engage, selectively 
disengage, control, and/or otherwise communicate with components of the drum 
assembly 100 and/or the concrete mixing truck 10 (e.g., actively control the 
components thereof, etc.).  As shown in FIG. 4, the drum assembly controller 
160 is coupled to the engine 16, the clutch 34, the drum drive system 120 
(e.g., the pump 122, etc.), the injection port 130 (e.g., the injection valve 
thereof, etc.), the sensor(s) 140, a user interface 188, and a global 
positioning system (GPS) 190.  In other embodiments, the drum assembly 
controller 160 is coupled to more or fewer components.  The drum assembly 
controller 160 may be configured to predict a property of the mixture within 
the mixing drum 102 at delivery based on various data (e.g., delivery data, 
initial properties, target properties, environment data, mixture data, GPS 
data, etc.).  The drum assembly controller 160 may be further configured to 
selectively and/or adaptively control the pump 122 (e.g., the throttling 
element thereof, etc.) to adjust a speed of the drum actuator 126 and provide a 
target drum speed for the mixing drum 102 (e.g., to achieve a target property 
for the mixture, etc.).  By way of example, the drum assembly controller 160 
may send and receive signals with the engine 16, the clutch 34, the drum drive 
system 120, the injection port 130, the sensor 140, the user interface 188, 
and/or the GPS 190.  In one embodiment, the drum assembly controller 160 is 
configured to selectively turn on and selectively turn off one or more of the 
various functionalities described herein.  The drum assembly controller 160 may 
turn on and turn off one or more of the various functionalities automatically, 
based on user requests during initial manufacture, and/or based on user input. 
 [0044] The drum assembly controller 160 may be implemented as a general-purpose 
processor, an application specific integrated circuit (ASIC), one or more field 
programmable gate arrays (FPGAs), a digital-signal-processor (DSP), circuits 
containing one or more processing components, circuitry for supporting a 
microprocessor, a group of processing components, or other suitable electronic 
processing components.  According to the exemplary embodiment shown in FIG. 4, 
the drum assembly controller 160 includes a processing circuit 162 having a 
processor 164 and a memory 166.  The processing circuit 162 may include an 
ASIC, one or more FPGAs, a DSP, circuits containing one or more processing 
components, circuitry for supporting a microprocessor, a group of processing 
components, or other suitable electronic processing components.  In some 
embodiments, the processor 164 is configured to execute computer code stored in 
the memory 166 to facilitate the activities described herein.  The memory 166 
may be any volatile or non-volatile computer-readable storage medium capable of 
storing data or computer code relating to the activities described herein.  
According to an exemplary embodiment, the memory 166 includes computer code 
modules (e.g., executable code, object code, source code, script code, machine 
code, etc.) configured for execution by the processor 164. 
 [0045] As shown in FIG. 4, the memory 166 includes various modules for 
completing processes described herein.  More particularly, the memory 166 
includes an engine module 168, an input/output (I/O) module 170, a GPS module 
172, and a concrete property module 174 including a sensor module 176, a 
prediction module 178, a recording module 180, a drive module 182, and an 
injection module 184.  While various modules with particular functionality are 
shown in FIG. 4, it should be understood that the drum assembly controller 160 
and the memory 166 may include any number of modules for completing the 
functions described herein.  For example, the activities of multiple modules 
may be combined as a single module and additional modules with additional 
functionality may be included.  Further, it should be understood that the drum 
assembly controller 160 may further control other processes beyond the scope of 
the present disclosure. 
 [0046] As shown in FIG. 4, the engine module 168 is coupled to the engine 16.  
The engine module 168 may be configured to receive engine data from the engine 
16.  The engine data may include performance characteristics of the engine 16 
including engine speed (e.g., revolutions-per-minute (RPMs), etc.), engine 
torque, and/or engine acceleration.  As shown in FIG. 4, the engine module 168 
is coupled to the concrete property module 174 such that the concrete property 
module 174 may receive and interpret the engine data when controlling the drum 
drive system 120. 
 [0047] As shown in FIG. 4, the I/O module 170 is coupled to the user interface 
188.  In one embodiment, the user interface 188 includes a display and an 
operator input.  The display may be configured to display a graphical user 
interface, an image, an icon, a notification, and/or still other information.  
In one embodiment, the display includes a graphical user interface configured 
to provide general information about the concrete mixing truck 10 (e.g., 
vehicle speed, fuel level, warning lights, etc.).  The graphical user interface 
may also be configured to display a speed of the mixing drum 102, an indication 
of one or more predicted properties of the mixture within the mixing drum 102 
at delivery (e.g., temperature, viscosity, slump, mix quality, an amount of air 
entrainment, water content, a weight, a volume, etc.), a notification in 
response to the one or more properties of the mixture reaching a target 
value/amount (e.g., a desired slump, temperature, viscosity, mix quality, 
amount of air entrainment, water content, etc.), and/or still other information 
relating to the drum assembly 100 and/or the mixture within the mixing drum 
102. 
 [0048] The operator input may be used by an operator to provide commands and/or 
information (e.g., initial properties of the mixture, target properties for the 
mixture, delivery data for the mixture, etc.) to at least one of the clutch 34, 
the drum drive system 120, the injection port 130, the I/O module 170, the GPS 
module 172, the concrete property module 174, and the GPS 190.  The operator 
input may include one or more buttons, knobs, touchscreens, switches, levers, 
joysticks, pedals, a steering wheel, and/or handles.  The operator input may 
facilitate manual control of some or all aspects of the operation of the 
concrete mixing truck 10.  It should be understood that any type of display or 
input controls may be implemented with the systems and methods described 
herein. 
 [0049] The I/O module 170 may be configured to receive information regarding 
initial properties of the mixture and/or target properties for the mixture from 
the user interface 188, from a customer device, and/or from a device of the 
concrete plant.  The initial properties of the mixture may include a weight of 
the mixture, a volume of the mixture (e.g., yards of concrete, etc.), a 
constituent makeup of the mixture (e.g., amount of cementitious material, 
aggregate, sand, water content, air entrainers, water reducers, set retarders, 
set accelerators, superplasticizers, corrosion inhibitors, coloring, calcium 
chloride, minerals, etc.), an initial slump, an initial viscosity, and/or any 
other properties known about the mixture prior to and/or upon entry thereof 
into the mixing drum 102.  The target properties for the mixture may include a 
desired consistency, mixture quality, amount of air entrainment, viscosity, 
slump, temperature, water content, and/or still other properties.  As shown in 
FIG. 4, the I/O module 170 is coupled to the concrete property module 174 such 
that the concrete property module 174 may receive, interpret, and/or record the 
initial properties of the mixture and/or the target properties for the mixture 
to predict the delivery properties for the mixture and/or when controlling the 
drum drive system 120 to provide the target properties for the mixture.  In 
some embodiments, at least a portion of the initial properties and/or target 
properties are predefined within batching software (e.g., a standard initial 
property in batching software associated with the concrete plant, a standard 
target property in batching software associated with the concrete plant, 
software associated with the memory 166 and/or the concrete property module 174 
of the drum assembly controller 160, etc.). 
 [0050] The I/O module 170 may be configured to receive a target drum life for 
the mixing drum 102 (e.g., a number of yards and mix of concrete the mixing 
drum 102 is designed to receive throughout an operating lifetime thereof, a 
number of yards of concrete the mixing drum 102 is designed to receive 
throughout an operating lifetime thereof without regard for the particular mix 
of the concrete, an operational life of the mixing element within the mixing 
drum 102, a relationship between mixing element degradation and operational 
time, etc.) and/or a type of the mixing drum 102 (e.g., capacity, shape, 
manufacturer, a front discharge mixing drum, a rear discharge mixing drum, a 
thickness of a sidewall or other portion of the mixing drum 102, type and/or 
identity of materials the mixing drum 102 is manufactured from, dimensional 
characteristics, etc.) from the user interface 188 and/or from a device of the 
concrete plant.  In some embodiments, at least one of the target drum life and 
the type of the mixing drum 102 are predefined within the drum assembly 
controller 160 (e.g., the memory 166, the drive module 182, etc.). 
 [0051] The I/O module 170 may be configured receive delivery data regarding a 
delivery time, a delivery location (e.g., address of a job site, etc.), and/or 
a delivery route (e.g., based on road load parameters, etc.) for the mixture 
from the user interface 188.  As shown in FIG. 4, the I/O module 170 is coupled 
to the GPS module 172 such that the GPS module 172 may receive the delivery 
data from the I/O module 170.  The GPS module 172 may be configured to transmit 
the delivery data to the GPS 190.  The GPS 190 may be configured to receive and 
interpret the delivery data from the GPS module 172 and return GPS data to the 
GPS module 172.  The GPS module 172 may be configured to receive the GPS data 
from the GPS 190.  The GPS data may include turn-by-turn driving instructions, 
travel distance, and/or travel time from a current location of the concrete 
mixing truck 10 to the destination.  Such information may be transmitted from 
the GPS module 172 to the I/O module 170 for display to the operator on the 
user interface 188 to provide route guidance and/or to the concrete property 
module 174 for interpretation and/or recordation to predict the delivery 
properties for the mixture and/or when controlling the drum drive system 120 to 
provide the target properties for the mixture. 
 [0052] The GPS data may additionally or alternatively include road attributes 
at and/or ahead of a current location of the concrete mixing truck 10.  The 
road attributes may include road grade, road curvature, speed limits, stop sign 
locations, traffic light locations, road classifications (e.g., arterial, 
collector, local, etc.), on/off ramp locations, altitude, etc. The road 
attributes may be utilized and/or monitored to detect changes therein (e.g., 
changes in elevation, etc.).  In some embodiments, the GPS module 172 is 
configured to record road attributes (e.g., road grades, stop light locations, 
stop sign locations, altitude, etc.) without or in addition to receiving the 
GPS data from the GPS 190.  In such embodiments, the GPS module 172 may be 
configured to learn as the concrete mixing truck 10 is driving along various 
routes such that the road attributes are known when the same route is 
encountered or will be encountered in the future.  The GPS data may 
additionally or alternatively provide information regarding traffic information 
and/or traffic patterns at and/or ahead of the concrete mixing truck 10.  The 
concrete mixing truck 10 may include various sensors (e.g., accelerometers, 
gyroscopes, inclinometers, cameras, barometric or other pressure sensors, 
altimeters, environment sensors, etc.) variously positioned on, around, and/or 
within the concrete mixing truck 10 to acquire at least some of the road 
attributes.  The sensors may also be configured to provide information 
regarding traffic information and/or traffic patterns (e.g., a vehicle slowing 
down, obstacles in the road, etc.).  As shown in FIG. 4, the GPS module 172 is 
coupled to the concrete property module 174 such that the concrete property 
module 174 may receive, interpret, and/or record the GPS data (e.g., the road 
attributes, traffic information, and/or traffic patterns from the GPS 190; the 
road attributes, traffic information, and/or traffic patterns from the sensors; 
etc.) when predicting the delivery properties for the mixture and/or when 
controlling the drum drive system 120 to provide the target properties for the 
mixture. 
 [0053] As shown in FIG. 4, the sensor module 176 is coupled to the sensors 140 
(e.g., the mixture sensors, the environment sensors, etc.).  The sensor module 
176 may be configured to receive the mixture data and/or the environment data 
from the sensors 140.  The mixture data may include one or more current 
properties of the mixture within the mixing drum 102.  The one or more 
properties of the mixture may include a current slump, a current mixture 
quality, a current viscosity, a current temperature, a current amount of air 
entrainment, a current water content, a current weight, a current volume, a 
current rotational velocity, a current rotational acceleration, a current 
surface tension, a mixed status, an unmixed status, a partially mixed status, 
etc. of the mixture.  The environment data may include one or more 
environmental characteristics.  The environmental characteristics may include 
an ambient temperature, a relative humidity, wind speed, elevation, 
precipitation characteristics (e.g., rain, snow, fog, etc.), traffic 
information/patterns, road attributes, etc. In some embodiments, the sensor 
module 176 is configured to receive at least a portion of the environment data 
from an internet based service (e.g., a weather and/or topography service that 
may be accessed by and/or provided to the sensor module 176 and based on a 
current location of the concrete mixing truck 10, etc.). 
 [0054] The sensor module 176 may be configured to analyze the mixture data to 
determine various properties of the mixture (e.g., slump, mix status, etc.).  
By way of example, the sensor module 176 may employ a fluids and/or physics 
model configured to analyze various measurable characteristics of the mixture 
(e.g., velocity, acceleration, viscosity, air contents, surface tension, etc.) 
to estimate the slump of the mixture (e.g., slump may not be directly measured, 
etc.).  For example, the slump may be determined based on the flow 
characteristics of the mixture within the mixing drum 102 as the mixing drum 
102 rotates. 
 [0055] According to an exemplary embodiment, the concrete property module 174 
is configured to receive, interpret, and/or record at least one of the engine 
data (e.g., engine speed, etc.), the initial mixture properties (e.g., a weight 
of the mixture, a volume of the mixture, a constituent makeup of the mixture, 
etc.), the GPS data (e.g., road attributes, traffic information, etc.), the 
mixture data (e.g., current properties of the mixture, etc.), and/or the 
environment data to predict delivery properties for the mixture within the 
mixing drum 102.  The concrete property module 174 may be further configured to 
selectively and/or adaptively control the drive speed of the drum drive system 
120 to achieve the target properties (e.g., a desired consistency, mixture 
quality, amount of air entrainment, viscosity, slump, temperature, water 
content, etc.) for the mixture during transport and/or upon arrival at the 
destination and/or maintain the target properties if achieved prior to arriving 
at the destination based on the various data. 
 [0056] The prediction module 178 may be configured to predict delivery 
properties for the mixture based on the initial properties, the target 
properties, the delivery data, the environment data, the GPS data, the drive 
system data, and/or the mixture data.  The prediction module 178 may be 
configured to additionally or alternatively predict the delivery properties for 
the mixture based on a current state of the mixing drum 102 or components 
thereof.  The prediction module 178 may be configured to additionally or 
alternatively predict the delivery properties for the mixture based on a 
current state of the mixing drum 102 or components thereof relative to one or 
more associated target life values (e.g., where the mixing drum 102 is at in 
its life cycle, where mixing elements or other components of the mixing drum 
102 are at in their life cycle, mint, like-new, average, poor, degraded, etc.).  
The prediction module 178 may be configured to additionally or alternatively 
predict the delivery properties for the mixture based on the type of the mixing 
drum 102.  By way of example, the prediction module 178 may be configured to 
determine the current state (e.g., the amount of degradation, etc.) of the 
mixing drum 102 and/or components thereof (e.g., the mixing element, the fin, 
etc.).  The prediction module 178 may determine the current state (e.g., using 
a degradation profile, etc.) based on a time of use, an amount of mixture mixed 
during the time of use (e.g., yards of mixture, etc.), an average rotational 
speed of the mixing drum 102, a rotational speed profile of the mixing drum 102 
(e.g., a history of speed over time, etc.), and/or still other operational 
characteristics of the mixing drum 102.  According to an exemplary embodiment, 
the current state of the mixing drum 102 affects the properties of the mixture. 
 [0057] In some embodiments, the prediction module 178 is configured to provide 
an indication of the predicted delivery properties for the mixture to the I/O 
module 170 such that the indication may be displayed to the operator on the 
user interface 188.  In some embodiments, the indication is sent to a plant 
device at a concrete plant and/or a device of a customer.  The prediction 
module 178 may be configured to continuously and/or periodically update the 
prediction during transit based on various adjustments performed by the mixing 
drum 102 and/or other devices, and/or based on external characteristics.  By 
way of example, the prediction may be updated as the rotational speed of the 
mixing drum 102 is adaptively controlled.  By way of another example, the 
prediction may be updated as water and/or chemicals are injected into the 
mixing drum 102.  By way of another example, the prediction may be updated as 
the current properties of the mixture change.  By way of still another example, 
the prediction may be updated as the environmental characteristics (e.g., 
ambient temperature, altitude, humidity, etc.) change.  By way of yet another 
example, the prediction may be updated as the travel time to the destination 
changes (e.g., due to accidents, traffic jams, road conditions, detours, etc.). 
 0058] The recording module 180 may be configured to record the delivery data, 
the initial properties, the target properties, the predicted delivery 
properties, the adjustments, the environment data, the mixture data, the GPS 
data, and/or actual delivery data (e.g., measured by the operator and/or 
quality personnel and/or the mixture sensor at delivery, etc.) to facilitate 
generating and/or updating a prediction algorithm stored within and operated by 
the prediction module 178.  Such generation and/or updating of the prediction 
algorithm may facilitate providing more accurate prediction and/or control of a 
mixture's properties during future deliveries.  Additionally, once a sufficient 
amount of data has been compiled, the prediction algorithm may facilitate the 
elimination of the mixture sensor from the mixing drum 102.  By way of example, 
the initial properties of the mixture may be determined with the sensor 140, 
provide by an operator of the plant, determined with sensors at the plant and 
provided to the drum assembly controller 160, and/or determined using look-up 
tables (e.g., based on the compiled data, etc.) with the drum assembly 
controller 160 and/or thereafter provided to the drum assembly controller 160.  
The predicted delivery properties and/or the mixture data may then be 
determined by the prediction module 178 using the prediction algorithm based on 
the initial properties, various adjustments performed during transit, the 
environmental data, and/or the GPS data (e.g., using the previously recorded 
data, look-up tables, etc.) without measurement thereof with a sensor.  Such 
removal of the mixture sensor may reduce the cost to manufacture and operate 
the concrete mixing truck 10. 
 [0059] In some embodiments, the prediction module 178 and/or the recording 
module 180 are additionally or alternatively remotely positioned relative to 
the drum assembly controller 160 and/or the concrete mixing truck 10 (e.g., in 
a remote monitoring and/or command system, etc.).  By way of example, the 
prediction module 178 and/or the recording module 180 may be remotely 
positioned on a server system and operate as a cloud-based system (e.g., a 
remote monitoring and/or command system, etc.) for the concrete mixing truck 
10.  As such, the data recordation, analysis, and/or determinations made by the 
drum assembly controller 160 described herein may be additionally or 
alternatively performed remotely from the concrete mixing truck 10 and then 
communicated to the drum assembly controller 160 (e.g., the drive module 182, 
the injection module 184, etc.) for implementation. 
 [0060] As an example, the drum assembly controller 160 may include a 
communications interface 186 that facilitates long-range wireless communication 
with a remote monitoring and/or command system 192.  The remote monitoring 
and/or command system 192 may include a processing circuit having a processor 
and a memory, and a communications interface (e.g., like the processing circuit 
162, the communications interface 186, etc. of the drum assembly controller 
160).  The communications interface of the remote monitoring and/or command 
system 192 may be configured to receive various information and/or data (e.g., 
the initial properties, the target properties, the environment data, the GPS 
data, the mixture data, the en route data, information regarding adjustments 
made by the drum assembly 100, the drive system data, etc.) from the drum 
assembly controller 160 and/or other external systems (e.g., a weather service, 
a topography service, a GPS service, a user input device, a batching system, 
etc.).  The remote monitoring and/or command system 192 may record and analyze 
the various information and data and perform the functions of the prediction 
module 178 and/or the recording module 180 described herein.  The remote 
monitoring and/or command system 192 may further be configured to provide 
commands to the drum assembly controller 160 for the drive module 182 and/or 
the injection module 184 to implement (e.g., speed commands, injection 
commands, etc.).  Therefore, any of the functions performed by the drum 
assembly controller 160 described herein may be remotely controlled by the 
remote monitoring and/or command system 192. 
 [0061] As shown in FIG. 4, the drive module 182 is coupled to the clutch 34 and 
the drum drive system 120 (e.g., the pump 122, etc.).  The drive module 182 may 
be configured to send a clutch command to the clutch 34 and/or a speed command 
to the drum drive system 120.  The clutch command may be transmitted by the 
drive module 182 to the clutch 34 to engage or disengage the clutch 34 to 
selectively couple the drum drive system 120 to the engine 16 to facilitate 
rotating the mixing drum 102 or stopping the rotation thereof.  The clutch 
command may be transmitted in response to a user input to start or stop the 
rotation of the mixing drum 102, in response to the mixing data from the sensor 
140 indicating that a mixture has be poured into or removed from the mixing 
drum 102, and/or in response to receiving a signal from a concrete plant 
indicating that loading of the mixing drum 102 has started.  In other 
embodiments, the drive module 182 does not provide a clutch command (e.g., in 
embodiments where the concrete mixing truck 10 does not include the clutch 34, 
etc.). 
 [0062] The drive module 182 may be configured to transmit the speed command to 
the drum drive system 120 (e.g., to the pump 122, while the clutch 34 is 
engaged, etc.) to selectively and/or adaptively control the drive speed of the 
mixing drum 102.  In some embodiments, the drive module 182 is configured to 
modulate the flow from the pump 122 (e.g., by controlling the angle/position of 
the throttling element thereof, etc.) to control the drive speed of the drum 
actuator 126 based on the engine speed as indicated by the engine data.  By way 
of example, the drive module 182 may be configured to actively control the pump 
122 as the concrete mixing truck 10 is driving such that as the engine speed 
changes, the drive speed of the mixing drum 102 remains at a desired or target 
drive speed.  In one example, the drive module 182 may decrease the angle of 
the throttling element as the engine speed increases such that the pump 122 
maintains a constant output to maintain the target drive speed of the mixing 
drum 102.  In another example, the drive module 182 may increase the angle of 
the throttling element as the engine speed decreases such that the pump 122 
maintains a constant output to maintain the target drive speed of the mixing 
drum 102. 
 [0063] By way of another example, the drive module 182 may actively control the 
pump 122 in response to actual and/or anticipated accelerations and/or 
decelerations of the concrete mixing truck 10.  In an rear-discharge vehicle 
example, the drive module 182 may maintain or increase the angle of the 
throttling element as the concrete mixing truck 10 accelerates such that the 
output of the pump 122 increases, thereby causing the drive speed of the mixing 
drum 102 to increase.  Such an increase in the drive speed of the mixing drum 
102 may cause the mixing element of the mixing drum 102 to drive the mixture 
contained therein forward, preventing the mixture from spilling out of the rear 
of the mixing drum 102.  In a front-discharge vehicle example, the drive module 
182 may increase the angle of the throttling element as the concrete mixing 
truck 10 decelerates such that the output of the pump 122 increases, thereby 
causing the drive speed of the mixing drum 102 to maintain constant or 
increase.  Such an increase in the drive speed of the mixing drum 102 may cause 
the mixing element of the mixing drum 102 to drive the mixture contained 
therein rearward, preventing the mixture from spilling out of the front of the 
mixing drum 102. 
 [0064] In some embodiments, the drive module 182 is configured to modulate the 
flow out the pump 122 to control the drive speed of the drum actuator 126 based 
on the GPS data.  By way of example, the drive module 182 may actively control 
the pump 122 as the concrete mixing truck 10 encounters and/or anticipates that 
the concrete mixing truck 10 will encounter various different road parameters.  
In one example, the GPS data may indicate a road grade increase ahead (e.g., a 
hill, etc.).  In an rear-discharge vehicle example, the drive module 182 may 
increase the angle of the throttling element as the concrete mixing truck 10 
approaches a hill such that the output of the pump 122 increases, thereby 
causing the drive speed of the mixing drum 102 to increase.  Such an increase 
in the drive speed of the mixing drum 102 may cause the mixing element of the 
mixing drum 102 to drive the mixture contained therein forward, preventing the 
mixture from spilling out of the rear of the mixing drum 102. 
 [0065] In another example, the GPS data may indicate a stop light, a stop sign, 
a slowing vehicle, and/or other obstacles are ahead of the concrete mixing 
truck 10.  In a front-discharge vehicle example, the drive module 182 may 
increase the angle of the throttling element in preparation for the 
deceleration of the concrete mixing truck 10 such that the output of the pump 
122 increases, thereby causing the drive speed of the mixing drum 102 to 
increase.  Such an increase in the drive speed of the mixing drum 102 may cause 
the mixing element of the mixing drum 102 to drive the mixture contained 
therein rearward, preventing the mixture from spilling out of the front of the 
mixing drum 102.  In a rear-discharge vehicle example, the drive module 182 may 
increase the angle of the throttling element in preparation for the 
acceleration of the concrete mixing truck 10 after slowing down and/or stopping 
such that the output of the pump 122 increases, thereby causing the drive speed 
of the mixing drum 102 to increase.  Such an increase in the drive speed of the 
mixing drum 102 may cause the mixing element of the mixing drum 102 to drive 
the mixture contained therein forward, preventing the mixture from spilling out 
of the rear of the mixing drum 102. 
 [0066] In yet another example, the GPS data may indicate that the concrete 
mixing truck 10 is (i) approaching and/or traveling on an off ramp and/or (ii) 
approaching and/or traveling on a corner or curvature in the road.  The drive 
module 182 may decrease the angle of the throttling element in response to the 
indication such that the output of the pump 122 decreases, thereby causing the 
drive speed of the mixing drum 102 to decrease.  In other embodiments, the 
drive module 182 otherwise decreases the drive speed of the mixing drum 102 in 
response to the indication.  Such a decrease in the drive speed of the mixing 
drum 102 may further stabilize the concrete mixing truck 10 while cornering 
and/or exiting from highways (e.g., taking an off ramp, etc.). 
 [0067] In some embodiments, the drive module 182 is configured to modulate the 
flow from the pump 122 to selectively and/or adaptively control the drive speed 
of the drum actuator 126 based on the initial properties of the mixture, the 
predicted delivery properties (e.g., determined based on the initial 
properties, the delivery data, the environment data, the mixture data, the GPS 
data, the engine data, the target properties, the drum life of the mixing drum 
102, the type of the mixing drum 102, etc.), and/or the mixture data indicating 
the current properties to provide the target properties (e.g., a desired 
consistency, mixture quality, amount of air entrainment, viscosity, slump, 
temperature, water content, etc.).  In some embodiments, the drive module 182 
is additionally or alternatively configured to modulate the flow from the pump 
122 to selectively and/or adaptively control the drive speed of the drum 
actuator 126 based on the target drum life for the mixing drum 102 and/or the 
type of the mixing drum 102.  According to an exemplary embodiment, increasing 
the drive speed of the drum actuator 126 increases the rotational speed of the 
mixing drum 102.  The increase in the rotational speed of the mixing drum 102 
may increase the temperature of the mixture (e.g., reducing the water content 
thereof, etc.), and decrease the slump while increasing the viscosity of the 
mixture at an increased rate (e.g., relative to a lower rotational speed, 
etc.).  According to an exemplary embodiment, a reduced drive speed of the drum 
actuator 126 provides a decreased rotational speed for the mixing drum 102.  
The decrease in the rotational speed of the mixing drum 102 may provide a 
constant or decreased temperature of the mixture and (i) maintain the slump and 
viscosity of the mixture or (ii) decrease the slump while increasing the 
viscosity at a reduced rate (e.g., relative to a higher rotational speed, 
etc.). 
 [0068] As shown in FIG. 4, the injection module 184 is coupled to the injection 
port 130 (e.g., injection valve thereof, etc.).  The injection module 184 may 
be configured to send an injection command to the injection port 130.  The 
injection command may be transmitted by the injection module 184 to the 
injection port 130 to inject water and/or chemicals into the mixing drum 102 
from the fluid reservoir. 
 [0069] In some embodiments, the injection module 184 is configured to 
selectively control the valve of the injection port 130 to adaptively modulate 
an amount of water and/or chemicals that are injected into the mixing drum 102 
before, during, and/or after transit.  Such injection of water and/or chemicals 
may be used to supplement and/or replace adaptively controlling the drive speed 
of the mixing drum 102 to provide the target properties for the mixture.  Such 
injection may be limited to a threshold amount of water and/or chemicals, 
and/or limited based on GPS location of the concrete mixing truck 10.  By way 
of example, the injection module 184 may be configured to prevent an operator 
of the concrete mixing truck 10 and/or the drum control system 150 from 
introducing more than a predetermined, threshold amount of water and/or 
chemicals to the mixture (e.g., indicated by a concrete plant, indicated by the 
target properties, etc.) to inhibit saturating the mixture with liquid.  By way 
of another example, injection module 184 may be configured to prevent an 
operator of the concrete mixing truck 10 and/or the drum control system 150 
from introducing water and/or chemicals to the mixture based on the GPS 
location of the concrete mixing truck 10.  For example, the injection module 
184 may selectively prevent the injection of water and/or chemicals after the 
concrete mixing truck 10 arrives at a job site. 
 [0070] By way of example, the drive module 182 may be configured to selectively 
and/or adaptively control the drive speed of the drum actuator 126 such that 
the target properties for the mixture are achieved upon arrival of the concrete 
mixing truck 10 at the destination.  As an example, the mixing drum 102 may be 
filed with a concrete mixture.  At least some of the initial properties of the 
concrete mixture may be entered manually by an operator using the user 
interface 188 and/or at least some of the initial properties of the concrete 
mixture may be acquired by the sensors 140.  The operator may enter target 
properties for the concrete mixture (e.g., customer desired properties, etc.) 
and/or a desired destination for the concrete mixture using the user interface 
188.  The concrete property module 174 may be configured to determine a target 
drive speed for the mixing drum 102 based on (i) the distance, travel time, 
and/or road parameters between the current location of the concrete mixing 
truck 10 and the destination (e.g., indicated by the GPS data, etc.), (ii) the 
initial properties of the concrete mixture (e.g., manually entered, measured, 
etc.), and/or (iii) the target properties for the concrete mixture upon 
arrival.  The drive module 182 may then engage the clutch 34 using the clutch 
command (e.g., if the concrete mixing truck 10 includes the clutch 34, etc.) 
and provide the speed command to the drum drive system 120 to operate the drum 
actuator at the target drive speed.  During transit, the concrete property 
module 174 may be configured to (i) periodically or continually monitor the 
mixture data with the sensors 140 indicating the current properties of the 
concrete mixture to adjust the target drive speed (e.g., to a second drive 
speed, etc.) if the target properties are being approached too quickly (e.g., 
slow down the mixing drum 102, etc.) or too slowly (e.g., speed up the mixing 
drum 102, etc.) and/or (ii) adjust the target drive speed (e.g., to a second 
drive speed, etc.) based on the engine data and/or the GPS data (e.g., during 
acceleration, during deceleration, when encountering hills, when encountering 
stop signs or stop lights, when encountering traffic, when encountering curves, 
when encountering on/off ramps, to keep the concrete mixture within the mixing 
drum 102, to further stabilize the concrete mixing truck 10, etc.).  In some 
embodiments, the concrete property module 174 is configured to change (e.g., 
modify, alter, reduce, increase, etc.) the drive speed of the mixing drum 102 
while measurement of the properties of the concrete mixture is being performed 
by the sensors 140. 
 [0071] By way of another example, the drive module 182 may be configured to 
selectively and/or adaptively control the drive speed of the drum actuator 126 
to maintain the target properties for the mixture if achieved prior to the 
concrete mixing truck 10 arriving at the destination.  As an example, the 
mixing drum 102 may be filed with a concrete mixture.  At least some of the 
initial properties of the concrete mixture may be entered manually by an 
operator using the user interface 188 and/or at least some of the initial 
properties of the concrete mixture may be acquired by the sensors 140.  The 
operator may enter target properties for the concrete mixture (e.g., customer 
desired properties, etc.).  The concrete property module 174 may be configured 
to determine a target drive speed for the mixing drum 102 based on (i) the 
initial properties of the concrete mixture (e.g., manually entered, measured, 
etc.) and (ii) the target properties for the concrete mixture.  The drive 
module 182 may then engage the clutch 34 using the clutch command (e.g., if the 
concrete mixing truck 10 includes the clutch 34, etc.) and provide the speed 
command to the drum drive system 120 to operate the drum actuator at the target 
drive speed.  During transit, the concrete property module 174 may be 
configured to (i) periodically or continually monitor the mixture data with the 
sensors 140 indicating the current properties of the concrete mixture to adjust 
the target drive speed if the target properties are being approached too 
quickly (e.g., slow down the mixing drum 102, etc.) or too slowly (e.g., speed 
up the mixing drum 102, etc.) and/or (ii) adjust the target drive speed based 
on the engine data and/or the GPS data (e.g., during acceleration, during 
deceleration, when encountering hills, when encountering stop signs or stop 
lights, when encountering traffic, when encountering curves, when encountering 
on/off ramps, to keep the concrete mixture within the mixing drum 102, to 
further stabilize the concrete mixing truck 10, etc.).  Once the target 
properties are reached or about to be reached, as indicated by sensor inputs, 
the concrete property module 174 may be configured to determine and operate the 
drum drive system 120 at a second target drive speed to achieve and/or maintain 
the target properties (e.g., to prevent overshoot, to prevent reducing the 
slump too much, to prevent increasing the viscosity too much, from a concrete 
plant, etc.). 
 Drum Control Methods 
 [0072] Referring now to FIG. 5, a method 500 for controlling a drum drive 
system of a concrete mixing truck is shown, according to an exemplary 
embodiment.  At step 502, a mixing drum (e.g., the mixing drum 102, etc.) of a 
mixing vehicle (e.g., the concrete mixing truck 10, etc.) receives a mixture 
(e.g., a wet concrete mixture, etc.).  At step 504, a controller (e.g., the 
drum assembly controller 160, the remote monitoring and/or command system 192, 
etc.) is configured to receive initial properties of the mixture (e.g., from an 
operator with the user interface 188, etc.) and/or receive measured initial 
properties of the mixture from a sensor (e.g., the sensor 140, etc.).  At step 
506, the controller is configured to receive target properties for the mixture 
(e.g., from an operator with the user interface 188, etc.).  In some 
embodiments, the controller is configured to receive a signal from a batching 
system at a concrete plant.  The signal may contain data indicating that 
loading of the mixing drum of the mixing vehicle has started and/or is about to 
start.  The controller may be configured to initiate rotation of the mixing 
drum and/or set the speed of the drum to a desired speed based on the signal 
from the batching system and/or the target properties.  In some embodiments, 
the controller is configured to rotate the mixing drum based on a GPS location 
of the mixing truck (e.g., to verify that the mixing truck is at the concrete 
plant and thereafter rotate the mixing drum, etc.).  In other embodiments, the 
controller is configured to additionally or alternatively rotate the mixing 
drum based on a sensor input from the sensor indicating that loading has 
initiated.  In still other embodiments, the controller is configured to rotate 
the mixing drum based on a user input indicating that loading has started 
and/or is about to start (e.g., using the user interface 188, etc.). 
 [0073] At step 508, the controller is configured to determine a target drive 
speed for the mixing drum based on the initial properties and the target 
properties of the mixture.  In other embodiments, the target speed is 
predetermined and sent to the controller from the batching system at the 
concrete plant.  At step 510, the controller is configured to operate the 
mixing drum (e.g., with the drum drive system 120, etc.) at the target drive 
speed.  At step 512, the controller is configured to monitor the current 
properties of the mixture using the sensor.  In some embodiments, the 
controller is additionally or alternatively configured to estimate the current 
properties of the mixture (e.g., in embodiments where the concrete mixing truck 
10 does not include a mixture sensor, the mixture data may be determined using 
a prediction algorithm based on the initial properties, various adjustments 
performed during transit, the environmental data, and/or the GPS data without 
measurement thereof with a sensor, etc.).  At step 514, the controller is 
configured to adjust the target drive speed to a second target drive speed 
based on the current properties approaching and/or reaching the target 
properties (e.g., to prevent overshoot, etc.).  In some embodiments, the 
controller is additionally or alternatively configured to control an amount of 
water injected into the mixing drum to supplement or replace adaptively 
controlling the drive speed of the mixing drum to provide the target properties 
for the mixture.  Such injection may be limited to a threshold amount of water 
and/or limited based on the GPS location of the mixing truck. 
 [0074] Referring now to FIG. 6, a method 600 for controlling a drum drive 
system of a concrete mixing truck is shown, according to another exemplary 
embodiment.  At step 602, a mixing drum (e.g., the mixing drum 102, etc.) of a 
mixing vehicle (e.g., the concrete mixing truck 10, etc.) receives a mixture 
(e.g., a wet concrete mixture, etc.).  At step 604, a controller (e.g., the 
drum assembly controller 160, the remote monitoring and/or command system 192, 
etc.) is configured to receive initial properties of the mixture (e.g., from an 
operator with the user interface 188, from a batching system at a concrete 
plant, etc.) and/or receive measured initial properties of the mixture from a 
sensor (e.g., the sensor 140, etc.).  At step 606, the controller is configured 
to receive target properties for the mixture (e.g., from an operator with the 
user interface 188, etc.).  In some embodiments, the controller is configured 
to receive a signal from a batching system at a concrete plant.  The signal may 
contain data indicating that loading of the mixing drum of the mixing vehicle 
has started and/or is about to start.  The controller may be configured to 
initiate rotation of the mixing drum and/or set the speed of the drum to a 
desired speed based on the signal from the batching system and/or the target 
properties.  In some embodiments, the controller is configured to rotate the 
mixing drum based on a GPS location of the mixing truck (e.g., to verify that 
the mixing truck is at the concrete plant and thereafter rotate the mixing 
drum, etc.).  In other embodiments, the controller is configured to 
additionally or alternatively rotate the mixing drum based on a sensor input 
from the sensor indicating that loading has initiated.  In still other 
embodiments, the controller is configured to rotate the mixing drum based on a 
user input indicating that loading has started and/or is about to start (e.g., 
using the user interface 188, etc.). 
 [0075] At step 608, the controller is configured to receive a desired 
destination for the mixture (e.g., from an operator using the user interface 
188, etc.).  At step 610, the controller is configured to receive GPS data 
indicating a travel distance, a travel time, traffic information, traffic 
patterns, and/or road parameters (e.g., from the GPS 190, etc.) between a 
current location and the desired destination.  At step 612, the controller is 
configured to determine a target drive speed for the mixing drum based on the 
initial properties for the mixture, the target properties of the mixture, 
and/or the GPS data.  In other embodiments, the target speed is predetermined 
and sent to the controller from the batching system at the concrete plant.  At 
step 614, the controller is configured to operate the mixing drum (e.g., with 
the drum drive system 120, etc.) at the target drive speed. 
 [0076] At step 616, the controller is configured to monitor the current 
properties of the mixture using the sensor.  In some embodiments, the 
controller is additionally or alternatively configured to estimate the current 
properties of the mixture (e.g., in embodiments where the concrete mixing truck 
10 does not include a mixture sensor, the mixture data may be determined using 
a prediction algorithm based on the initial properties, various adjustments 
performed during transit, the environmental data, and/or the GPS data without 
measurement thereof with a sensor, etc.).  At step 618, the controller is 
configured to receive engine data indicating a speed and/or acceleration (or 
deceleration) of an engine (e.g., the engine 16, etc.) of the mixing vehicle.  
At step 620, the controller is configured to adjust the target drive speed to a 
second target drive speed based on (i) the current properties approaching 
and/or reaching the target properties (e.g., to prevent overshoot, etc.), (ii) 
the GPS data (e.g., hills, stop signs, stop lights, traffic, etc.), and/or 
(iii) the engine data (e.g., acceleration, deceleration, etc.).  In some 
embodiments, the controller is additionally or alternatively configured to 
control an amount of water injected into the mixing drum to supplement or 
replace adaptively controlling the drive speed of the mixing drum to provide 
the target properties for the mixture.  Such injection may be limited to a 
threshold amount of water and/or limited based on the GPS location of the 
mixing truck. 
 Property Prediction Methods 
 [0077] Referring now to FIG. 7, a method 700 for predicting properties of a 
mixture within a mixing vehicle is shown, according to an exemplary embodiment.  
Method 700 may begin with a mixing drum (e.g., the mixing drum 102, etc.) of a 
mixing vehicle (e.g., the concrete mixing truck 10, etc.) receiving a mixture 
(e.g., a wet concrete mixture from a concrete plant, etc.).  In some 
embodiments, a controller (e.g., the drum assembly controller 160, etc.) is 
configured to receive a signal from a batching system at a concrete plant 
indicating that loading of the mixing drum of the mixing vehicle has started.  
Such a signal may cause the controller to initiate rotation of the mixing drum 
and/or set the speed of the drum to a desired speed.  In some embodiments, such 
initiation of the rotation of the mixing drum further utilizes a GPS location 
of the mixing vehicle to verify that the mixing vehicle is at the concrete 
plant and being loaded when the signal is sent.  In other embodiments, the 
initiation of the rotation is based on a sensor input from a sensor (e.g., the 
sensor 140, a mixture sensor, etc.) indicating loading has initiated.  In still 
other embodiments, the initiation of the rotation in based on an operator input 
(e.g., using the user interface 188, etc.). 
 [0078] At step 702, a controller (e.g., the drum assembly controller 160, the 
remote monitoring and/or command system 192, etc.) is configured to receive 
delivery data for the mixture.  The delivery data may include a delivery time, 
a delivery location, and/or a delivery route.  In some embodiments, the 
controller receives at least a portion of the delivery data from a user input 
(e.g., using the user interface 188, etc.).  The delivery data may be provided 
by an operator of the mixing vehicle, an employee at a concrete plant, and/or a 
customer and transmitted to the controller (e.g., remotely, wirelessly, via a 
wired connection, onboard the mixing vehicle, etc.).  In some embodiments, the 
controller receives at least a portion of the delivery data from a GPS (e.g., 
the GPS 190, etc.). 
 [0079] At step 704, the controller is configured to receive initial properties 
of the mixture.  The initial properties of the mixture may include a weight of 
the mixture, a volume of the mixture, a constituent makeup of the mixture 
(e.g., amount of cementitious material, aggregate, sand, water content, air 
entrainers, water reducers, set retarders, set accelerators, superplasticizers, 
corrosion inhibitors, coloring, calcium chloride, minerals, etc.), an initial 
slump of the mixture, an initial viscosity of the mixture, and/or any other 
properties known about the mixture prior to and/or upon entry into the mixing 
drum.  In some embodiments, the controller receives at least a portion of the 
initial properties from a user input (e.g., using the user interface 188, 
etc.).  The initial properties may be input by an operator of the mixing 
vehicle and/or an employee at a concrete plant (e.g., remotely, wirelessly, via 
a wired connection, onboard the mixing vehicle, etc.).  In some embodiments, 
the controller receives at least a portion of the initial properties from a 
sensor (e.g., a mixture sensor positioned within the mixing drum, the sensor 
140, etc.). 
 [0080] According to an exemplary embodiment, the controller is configured to 
receive environment data.  The environment data may be indicative of an 
environmental characteristic.  The environmental characteristics may include an 
ambient temperature, a relative humidity, wind speed, elevation, precipitation 
characteristics (e.g., rain, snow, fog, etc.), traffic information/patterns, 
road attributes, etc. In some embodiments, the controller receives at least a 
portion of the environment data from a user input (e.g., using the user 
interface 188, etc.).  The environment data may be input by an operator of the 
mixing vehicle and/or an employee at a concrete plant (e.g., remotely, 
wirelessly, via a wired connection, onboard the mixing vehicle, etc.).  In some 
embodiments, the controller receives at least a portion of the environment data 
from a sensor (e.g., a temperature sensor, a barometer or other pressure 
sensor, a humidity sensor, a pitot tube, an altimeter, an accelerometer, a 
camera, a proximity sensor, a sensor positioned on the mixing vehicle, the 
sensor 140, etc.).  In some embodiments, the controller receives at least a 
portion of the environment data from an internet based service (e.g., a weather 
and/or topography service that is accessed by and/or provided to the controller 
and based on current location of the mixing vehicle, etc.). 
 [0081] At step 706, the controller is configured to receive target properties 
for the mixture.  The target properties for the mixture may include a 
consistency, mixture quality, amount of air entrainment, viscosity, slump, 
temperature, water content, and/or still other properties desired for the 
mixture.  According to an exemplary embodiment, the controller receives the 
target properties from a user input (e.g., using the user interface 188, etc.).  
The target properties may be provided by an operator of the mixing vehicle, an 
employee at a concrete plant, and/or a customer (e.g., remotely, wirelessly, 
via a wired connection, onboard the mixing vehicle, etc.).  In some 
embodiments, at least a portion of the initial properties and/or target 
properties are predefined within batching software (e.g., a standard initial 
property in batching software associated with the concrete plant, a standard 
target property in batching software associated with the concrete plant, 
software associated with the memory 166 and/or the concrete property module 174 
of the drum assembly controller 160, etc.).  In some embodiments, the 
controller is configured to determine and operate the mixing drum (e.g., with 
the drum drive system 120, etc.) at an initial drive speed based on the initial 
properties of the mixture, the delivery data, the environment data, and/or the 
target properties for the mixture.  In other embodiments, the initial drive 
speed is predetermined and sent to the controller from the batching system at 
the concrete plant.  In some embodiments, the controller is configured to 
additionally or alternatively determine and operate the mixing drum at the 
initial drive speed based on a target drum life for the mixing drum (e.g., a 
number of yards and mix of concrete the mixing drum is designed to receive 
throughout an operating lifetime thereof, a number of yards of concrete the 
mixing drum is designed to receive throughout an operating lifetime thereof 
without regard for the particular mix of the concrete, etc.) and/or a type of 
the mixing drum (e.g., capacity, shape, manufacturer, a front discharge mixing 
drum, a rear discharge mixing drum, a thickness of a sidewall or other portion 
of the mixing drum, type and/or identity of materials the mixing drum is 
manufactured from, dimensional characteristics, etc.). 
 [0082] At step 708, the controller is configured to predict delivery properties 
for the mixture (i.e., predicted properties for the mixture upon arrival at the 
destination) based on the delivery data, the initial properties of the mixture, 
and/or the environmental data.  In some embodiments, the controller is 
configured to additionally or alternatively predict the delivery properties for 
the mixture based on a target drum life for the mixing drum, a target life of 
one or more mixing drum components, a current state of the mixing drum (e.g., 
relative to the target drum life for the mixing drum, etc.), a current state of 
one or more mixing drum components (e.g., relative to the target life for the 
one or more mixing drum components, etc.), and/or the type of the mixing drum.  
At step 710, the controller is configured to provide an indication of the 
predicted delivery properties for the mixture.  The predicted delivery 
properties may include a consistency, mixture quality, amount of air 
entrainment, viscosity, slump, temperature, water content, and/or still other 
properties predicted for the mixture upon arrival at the destination (e.g., a 
job site, etc.).  In some embodiments, the indication of the predicted delivery 
properties for the mixture is provided to an operator of the mixing vehicle 
(e.g., on the user interface 188 within the cab 14, etc.).  In some 
embodiments, the indication of the predicted delivery properties for the 
mixture is provided to the batching system at the concrete plant (e.g., on a 
plant computer, etc.).  In some embodiments, the indication of the predicted 
delivery properties for the mixture is provided to a customer (e.g., on a 
customer device, etc.). 
 [0083] At step 712, the controller is configured to provide an adjustment 
within predefined parameters based on the predicted delivery properties, the 
target properties, a target drum life for the mixing drum, a target life of one 
or more mixing drum components, a current state of the mixing drum (e.g., 
relative to the target drum life for the mixing drum, etc.), a current state of 
one or more mixing drum components (e.g., relative to the target life for the 
one or more mixing drum components, etc.), and/or the type of the mixing drum.  
In some embodiments, the adjustment includes adaptively controlling a speed at 
which a drive system (e.g., the drum drive system 120, etc.) rotates the mixing 
drum (e.g., from a first speed to a second, different speed, etc.).  Such 
control of the rotational speed of the mixing drum may alter the properties of 
the mixture (e.g., to achieve the target properties for the mixture, etc.).  By 
way of example, increasing the speed of mixing drum may increase the 
temperature of the mixture to (e.g., reducing the water content thereof, etc.), 
and decrease the slump while increasing the viscosity of the mixture at an 
increased rate (e.g., relative to a lower rotational speed, etc.).  By way of 
another example, a reduced speed of the mixing drum may provide a constant or 
decreased temperature of the mixture and (i) maintain the slump and viscosity 
of the mixture or (ii) decrease the slump while increasing the viscosity at a 
reduced rate (e.g., relative to a higher rotational speed, etc.). 
 [0084] In some embodiments, the adjustment additionally or alternatively 
includes adaptively controlling an amount of water and/or chemicals injected 
from a reservoir into the mixing drum by an injection valve (e.g., the 
injection valve of the injection port 130, etc.).  Such injection of water 
and/or chemicals may be used to supplement and/or replace adaptively 
controlling the speed of the mixing drum to provide the target properties for 
the mixture.  Such injection may be limited to a threshold amount of water 
and/or chemicals, and/or limited based on GPS location of the mixing vehicle.  
By way of example, the controller may be configured to prevent an operator of 
the mixing vehicle and/or the control scheme from introducing more than a 
predetermined, threshold amount of water and/or chemicals into the mixture 
(e.g., indicated by a batching system at a concrete plant, indicated by the 
target properties, indicated by a customer, etc.) to inhibit saturating the 
mixture with liquid.  By way of another example, the controller may be 
configured to prevent an operator of the mixing vehicle and/or the control 
scheme from introducing water and/or chemicals to the mixture based on the GPS 
location of the mixing vehicle.  For example, the controller may selectively 
prevent the injection of water and/or chemicals after the mixing vehicle 
arrives at a job site. 
 [0085] At step 714, the controller is configured to receive en route data.  The 
en route data may include the environment data (e.g., updated environment data, 
an environmental characteristic such as an ambient temperature, a relative 
humidity, wind speed, elevation, precipitation characteristics, traffic 
information/patterns, road attributes, etc.), mixture data, and/or GPS data.  
The controller may receive the mixture data from a sensor (e.g., a mixture 
sensor, the sensor 140, etc.) positioned within the mixing drum and/or estimate 
the mixture data.  The mixture data may be indicative of one or more current 
properties of the mixture within the mixing drum.  The controller may receive 
the GPS data from the GPS. The GPS data may include turn-by-turn driving 
instructions, travel distance, and/or travel time from a current location of 
the mixing vehicle to the destination.  The GPS data may additionally or 
alternatively provide information regarding traffic information and/or traffic 
patterns at and/or ahead of the mixing vehicle.  At step 716, the controller is 
configured to update the predicted delivery properties based on the adjustment 
performed and/or the en route data (e.g., the environment data, the mixture 
data, the GPS data, etc.). 
 [0086] At step 718, the controller is configured to determine whether delivery 
criteria has been satisfied (e.g., the delivery time has been reached, the 
mixing vehicle has arrived at the delivery location for the mixture, etc.).  If 
the delivery criteria has not been satisfied, the controller is configured to 
repeat steps 710-716.  Thus, the controller may be configured to continuously 
and/or periodically (e.g., every minute, two minutes, five minutes, ten 
minutes, etc.; every mile, two miles, five miles, ten miles, etc.) (i) provide 
indications of the predicted delivery properties, (ii) make adjustments based 
on the predicted delivery properties and/or the target properties, (iii) 
receive the en route data (e.g., the environment data, the mixture data, the 
GPS data, etc.), and (iv) update the predicted delivery properties based on the 
adjustments and/or the en route data. 
 [0087] If the delivery criteria has been satisfied, the controller is 
configured to provide an indication of the actual delivery properties of the 
mixture and/or the predicted delivery properties for the mixture.  In some 
embodiments, the indication of the actual properties of the mixture is provided 
to an operator of the mixing vehicle (e.g., on the user interface 188 within 
the cab 14, etc.).  In some embodiments, the indication of the actual delivery 
properties of the mixture is provided to a concrete plant (e.g., on a plant 
computer, the batching system etc.).  In some embodiments, the indication of 
the actual delivery properties of the mixture is provided to a customer (e.g., 
on a customer device, etc.).  The actual delivery properties may be acquired 
and transmitted to the controller by the sensor within the mixing drum and/or 
manually determined and entered into the user interface by the operator and/or 
a quality personnel.  The actual delivery properties of the mixture and the 
predicted delivery properties for the mixture may be compared and used for 
further processing. 
 [0088] Referring now to FIG. 8, a method 800 for predicting properties of a 
mixture within a mixing vehicle is shown, according to another exemplary 
embodiment.  Method 800 may begin with a mixing drum (e.g., the mixing drum 
102, etc.) of a mixing vehicle (e.g., the concrete mixing truck 10, etc.) 
receiving a mixture (e.g., a wet concrete mixture from a concrete plant, etc.).  
In some embodiments, a controller (e.g., the drum assembly controller 160, 
etc.) is configured to receive a signal from a batching system at a concrete 
plant indicating that loading of the mixing drum of the mixing vehicle has 
started.  Such a signal may cause the controller to initiate rotation of the 
mixing drum and/or set the speed of the drum to a desired speed.  In some 
embodiments, such initiation of the rotation of the mixing drum further 
utilizes a GPS location of the mixing vehicle to verify that the mixing vehicle 
is at the concrete plant and being loaded when the signal is sent.  In other 
embodiments, the initiation of the rotation is based on a sensor input from a 
sensor (e.g., the sensor 140, a mixture sensor, etc.) indicating loading has 
initiated.  In still other embodiments, the initiation of the rotation in based 
on an operator input (e.g., using the user interface 188, etc.). 
 [0089] At step 802, a controller (e.g., the drum assembly controller 160, the 
remote monitoring and/or command system 192, etc.) is configured to receive and 
record delivery data for the mixture.  The delivery data may include a delivery 
time, a delivery location, and/or a delivery route.  In some embodiments, the 
controller receives at least a portion of the delivery data from a user input 
(e.g., using the user interface 188, etc.).  The delivery data may be provided 
by an operator of the mixing vehicle, an employee at a concrete plant, and/or a 
customer and transmitted to the controller (e.g., remotely, wirelessly, via a 
wired connection, onboard the mixing vehicle, etc.).  In some embodiments, the 
controller receives at least a portion of the delivery data from a GPS (e.g., 
the GPS 190, etc.). 
 [0090] At step 804, the controller is configured to receive and record initial 
properties of the mixture.  The initial properties of the mixture may include a 
weight of the mixture, a volume of the mixture, a constituent makeup of the 
mixture (e.g., amount of cementitious material, aggregate, sand, water content, 
air entrainers, water reducers, set retarders, set accelerators, 
superplasticizers, corrosion inhibitors, coloring, calcium chloride, minerals, 
etc.), an initial slump of the mixture, an initial viscosity of the mixture, 
and/or any other properties known about the mixture prior to and/or upon entry 
into the mixing drum.  In some embodiments, the controller receives at least a 
portion of the initial properties from a user input (e.g., using the user 
interface 188, etc.).  The initial properties may be input by an operator of 
the mixing vehicle and/or an employee at a concrete plant (e.g., remotely, 
wirelessly, via a wired connection, onboard the mixing vehicle, etc.).  In some 
embodiments, the controller receives at least a portion of the initial 
properties from a sensor (e.g., a mixture sensor positioned within the mixing 
drum, the sensor 140, etc.). 
 [0091] According to an exemplary embodiment, the controller is configured to 
receive and record environment data.  The environment data may be indicative of 
an environmental characteristic.  The environmental characteristics may include 
an ambient temperature, a relative humidity, wind speed, elevation, 
precipitation characteristics (e.g., rain, snow, fog, etc.), traffic 
information/patterns, road attributes, etc. In some embodiments, the controller 
receives at least a portion of the environment data from a user input (e.g., 
using the user interface 188, etc.).  The environment data may be input by an 
operator of the mixing vehicle and/or an employee at a concrete plant (e.g., 
remotely, wirelessly, via a wired connection, onboard the mixing vehicle, 
etc.).  In some embodiments, the controller receives at least a portion of the 
environment data from a sensor (e.g., a temperature sensor, a barometer or 
other pressure sensor, a humidity sensor, a pitot tube, an altimeter, a sensor 
positioned on the mixing vehicle, the sensor 140, etc.).  In some embodiments, 
the controller receives at least a portion of the environment data from an 
internet based service (e.g., a weather and/or topography service that is 
accessed by and/or provided to the controller and based on current location of 
the mixing vehicle, etc.). 
 [0092] At step 806, the controller is configured to receive and record target 
properties for the mixture.  The target properties for the mixture may include 
a consistency, mixture quality, amount of air entrainment, viscosity, slump, 
temperature, water content, and/or still other properties desired for the 
mixture.  According to an exemplary embodiment, the controller receives the 
target properties from a user input (e.g., using the user interface 188, etc.).  
The target properties may be provided by an operator of the mixing vehicle, an 
employee at a concrete plant, and/or a customer (e.g., remotely, wirelessly, 
via a wired connection, onboard the mixing vehicle, etc.).  In some 
embodiments, at least a portion of the target properties are predefined within 
batching software (e.g., a standard initial property in batching software 
associated with the concrete plant, a standard target property in batching 
software associated with the concrete plant, software associated with the 
memory 166 and/or the concrete property module 174 of the drum assembly 
controller 160, etc.).  In some embodiments, the controller is configured to 
determine and operate the mixing drum (e.g., with the drum drive system 120, 
etc.) at an initial drive speed based on the initial properties of the mixture, 
the delivery data, the environment data, and/or the target properties for the 
mixture.  In other embodiments, the initial drive speed is predetermined and 
sent to the controller from the batching system at the concrete plant.  In some 
embodiments, the controller is configured to additionally or alternatively 
determine and operate the mixing drum at the initial drive speed based on a 
target drum life for the mixing drum (e.g., a number of yards and mix of 
concrete the mixing drum is designed to receive throughout an operating 
lifetime thereof, a number of yards of concrete the mixing drum is designed to 
receive throughout an operating lifetime thereof without regard for the 
particular mix of the concrete, etc.) and/or a type of the mixing drum (e.g., 
capacity, shape, manufacturer, a front discharge mixing drum, a rear discharge 
mixing drum, a thickness of a sidewall or other portion of the mixing drum, 
type and/or identity of materials the mixing drum is manufactured from, 
dimensional characteristics, etc.). 
 [0093] At step 808, the controller is configured to predict and record delivery 
properties for the mixture (i.e., predicted properties for the mixture upon 
arrival at the destination) based on the delivery data, the initial properties 
of the mixture, and/or the environmental data.  In some embodiments, the 
controller is configured to additionally or alternatively predict the delivery 
properties for the mixture based on a target drum life for the mixing drum, a 
target life of one or more mixing drum components, a current state of the 
mixing drum (e.g., relative to the target drum life for the mixing drum, etc.), 
a current state of one or more mixing drum components (e.g., relative to the 
target life for the one or more mixing drum components, etc.), and/or the type 
of the mixing drum.  At step 810, the controller is configured to provide an 
indication of the predicted delivery properties for the mixture.  The predicted 
delivery properties may include a consistency, mixture quality, amount of air 
entrainment, viscosity, slump, temperature, water content, and/or still other 
properties predicted for the mixture upon arrival at the destination (e.g., a 
job site, etc.).  In some embodiments, the indication of the predicted delivery 
properties for the mixture is provided to an operator of the mixing vehicle 
(e.g., on the user interface 188 within the cab 14, etc.).  In some 
embodiments, the indication of the predicted delivery properties for the 
mixture is provided to a concrete plant (e.g., on a plant computer, the 
batching system etc.).  In some embodiments, the indication of the predicted 
delivery properties for the mixture is provided to a customer (e.g., on a 
customer device, etc.). 
 [0094] At step 812, the controller is configured to provide and record an 
adjustment within predefined parameters based on the predicted delivery 
properties, the target properties, a target drum life for the mixing drum, a 
target life of one or more mixing drum components, a current state of the 
mixing drum (e.g., relative to the target drum life for the mixing drum, etc.), 
a current state of one or more mixing drum components (e.g., relative to the 
target life for the one or more mixing drum components, etc.), and/or the type 
of the mixing drum.  In some embodiments, the adjustment includes adaptively 
controlling a speed at which a drive system (e.g., the drum drive system 120, 
etc.) rotates the mixing drum (e.g., from a first speed to a second, different 
speed, etc.).  Such control of the rotational speed of the mixing drum may 
alter the properties of the mixture (e.g., to achieve the target properties for 
the mixture, etc.).  By way of example, increasing the speed of mixing drum may 
increase the temperature of the mixture (e.g., reducing the water content 
thereof, etc.), and decrease the slump while increasing the viscosity of the 
mixture at an increased rate (e.g., relative to a lower rotational speed, 
etc.).  By way of another example, a reduced speed of the mixing drum may 
provide a constant or decreased temperature of the mixture and (i) maintain the 
slump and viscosity of the mixture or (ii) decrease the slump while increasing 
the viscosity at a reduced rate (e.g., relative to a higher rotational speed, 
etc.). 
 [0095] In some embodiments, the adjustment additionally or alternatively 
includes adaptively controlling an amount of water and/or chemicals injected 
from a reservoir into the mixing drum by an injection valve (e.g., the 
injection valve of the injection port 130, etc.).  Such injection of water 
and/or chemicals may be used to supplement and/or replace adaptively 
controlling the speed of the mixing drum to provide the target properties for 
the mixture.  Such injection may be limited to a threshold amount of water 
and/or chemicals, and/or limited based on GPS location of the mixing vehicle.  
By way of example, the controller may be configured to prevent an operator of 
the mixing vehicle and/or the control scheme from introducing more than a 
predetermined, threshold amount of water and/or chemicals into the mixture 
(e.g., indicated by a batching system at a concrete plant, indicated by the 
target properties, indicated by a customer, etc.) to inhibit saturating the 
mixture with liquid.  By way of another example, the controller may be 
configured to prevent an operator of the mixing vehicle and/or the control 
scheme from introducing water and/or chemicals to the mixture based on the GPS 
location of the mixing vehicle.  For example, the controller may selectively 
prevent the injection of water and/or chemicals after the mixing vehicle 
arrives at a job site. 
 [0096] At step 814, the controller is configured to receive and record en route 
data.  The en route data may include the environment data (e.g., updated 
environment data, an environmental characteristic such as an ambient 
temperature, a relative humidity, wind speed, elevation, precipitation 
characteristics, traffic information/patterns, road attributes, etc.), mixture 
data, and/or GPS data.  The controller may receive the mixture data from a 
sensor (e.g., a mixture sensor, the sensor 140, etc.) positioned within the 
mixing drum and/or estimate the mixture data.  The mixture data may be 
indicative of one or more current properties of the mixture within the mixing 
drum.  The controller may receive the GPS data from the GPS. The GPS data may 
include turn-by-turn driving instructions, travel distance, and/or travel time 
from a current location of the mixing vehicle to the destination.  The GPS data 
may additionally or alternatively provide information regarding traffic 
information and/or traffic patterns at and/or ahead of the mixing vehicle.  At 
step 816, the controller is configured to update and record the predicted 
delivery properties based on the adjustment performed and/or the en route data 
(e.g., the environment data, the mixture data, the GPS data, etc.). 
 [0097] At step 818, the controller is configured to determine whether delivery 
criteria has been satisfied (e.g., the delivery time has been reached, the 
mixing vehicle has arrived at the delivery location for the mixture, etc.).  If 
the delivery criteria has not been satisfied, the controller is configured to 
repeat steps 810-816.  Thus, the controller may be configured to continuously 
and/or periodically (e.g., every minute, two minutes, five minutes, ten 
minutes, etc.; every mile, two miles, five miles, ten miles, etc.) (i) provide 
indications of the predicted delivery properties, (ii) make and record 
adjustments based on the predicted delivery properties and/or the target 
properties, (iii) receive and record the en route data (e.g., the environment 
data, the mixture data, the GPS data, etc.), and (iv) update and record the 
predicted delivery properties based on the adjustments and/or the en route 
data.  If the delivery criteria has been satisfied, the controller is 
configured to provide the indication of the predicted delivery properties for 
the mixture (step 820). 
 [0098] At step 822, the controller is configured to receive and record actual 
delivery properties of the mixture.  In some embodiments, the controller 
receives at least a portion of the actual delivery properties from a user input 
(e.g., using the user interface 188, manually determined and entered, etc.).  
The actual properties may be provided by an operator of the mixing vehicle, a 
quality personnel, and/or a customer (e.g., remotely, wirelessly, via a wired 
connection, onboard the mixing vehicle, etc.).  In some embodiments, the 
controller receives at least a portion of the actual properties from a sensor 
(e.g., a mixture sensor positioned within the mixing drum, the sensor 140, 
etc.).  At step 824, the controller is configured to provide an indication of 
the actual delivery properties of the mixture.  In some embodiments, the 
indication of the actual properties of the mixture is provided to an operator 
of the mixing vehicle (e.g., on the user interface 188 within the cab 14, 
etc.).  In some embodiments, the indication of the actual delivery properties 
of the mixture is provided to a concrete plant (e.g., on a plant computer, a 
batching system, etc.).  In some embodiments, the indication of the actual 
delivery properties of the mixture is provided to a customer (e.g., on a 
customer device, etc.). 
 [0099] According to an exemplary embodiment, the controller is configured to 
record the delivery data, the initial properties, the target properties, the 
predicted delivery properties, the adjustments, the en route data (e.g., the 
environment data, the mixture data, the GPS data, etc.), and/or the actual 
delivery data to facilitate generating and/or updating a prediction algorithm 
stored within and operated by the controller.  Such generation and/or updating 
of the prediction algorithm may facilitate providing more accurate prediction 
and/or control of a mixture's properties in future deliveries.  Additionally, 
once a sufficient amount of data has been compiled, the prediction algorithm 
may facilitate the removal of the mixture sensor from the mixing vehicle.  By 
way of example, the initial properties of the mixture may be input by the 
batching system at the plant, determined with sensors at the plant, and/or 
determined using look-up tables (e.g., based on the compiled data, etc.).  The 
predicted delivery properties and/or the mixture data may be determined based 
on the initial properties, various adjustments made during transit, the 
environmental data, and/or the GPS data (e.g., using the compiled data, look-up 
tables, etc.) without needing to be directly measured with a sensor.  Such 
removal of the mixture sensor may thereby reduce the cost to manufacture and 
operate the mixing vehicle. 
 [0100] Referring now to FIG. 9, a method 900 for determining a combination of 
ingredients is sufficiently mixed is shown, according to another exemplary 
embodiment.  At step 902, a mixing drum (e.g., the mixing drum 102, etc.) of a 
mixing vehicle (e.g., the concrete mixing truck 10, etc.) receives a 
combination of ingredients (e.g., a non-wet mixture, a non-mixed combination of 
ingredients, etc.).  By way of example, the combination of ingredients may 
include various unmixed constituents when deposited into the mixing drum (e.g., 
cementitious materials, aggregate, sand, rocks, water, additives, absorbent 
materials, etc.).  At step 904, a controller (e.g., the drum assembly 
controller 160, the remote monitoring and/or command system 192, etc.) is 
configured to provide a command to a drive system (e.g., the drum drive system 
120, etc.) to mix the combination of ingredients within the mixing drum.  At 
step 906, the controller is configured to estimate and/or monitor a property of 
the combination of ingredients (e.g., a slump, a consistency, a homogeneity, a 
moisture content, etc.; with a sensor; using a model, algorithm, look up table, 
etc.; etc.).  At step 908, the controller is configured to determine the 
combination of ingredients has been sufficiently mixed (e.g., based on the 
property, the combination of ingredients has been combined to form a wet 
concrete mixture, etc.).  At step 910, the controller is configured to 
implement a drum control process (e.g., method 500, method 600, etc.) and/or a 
property prediction process (e.g., method 700, method 800, etc.). 
 Command Control and Monitoring System 
 [0101] According to the exemplary embodiment shown in FIGS. 10-13, the concrete 
mixing truck 10 includes a command control and monitoring system including the 
sensors 140, the drum control system 150, and the user interface 188.  The 
command control and monitoring system is configured to facilitate an operator 
in providing commands to various components of the concrete mixing truck 10 
(e.g., the engine 16, the drum drive system 120, the sensors 140, the user 
interface 188, etc.), according to an exemplary embodiment.  The command 
control and monitoring system is additionally or alternatively configured to 
facilitate an operator in monitoring various components of the concrete mixing 
truck 10 based on diagnostic information regarding the various components, 
according to an exemplary embodiment. 
 [0102] As shown in FIGS. 10 and 11, the user interface 188 includes a first 
interface, shown as display device 200, a second interface, shown as cab input 
device 210, and a third interface, shown as rear input device 220.  As shown in 
FIG. 10, the display device 200 and the cab input device 210 are positioned 
within the cab 14, and the rear input device 220 is positioned external from 
the cab 14 at the rear of the drum assembly 100.  In other embodiments, the 
rear input device 220 is otherwise positioned about the exterior of the 
concrete mixing truck 10. 
 [0103] As shown in FIG. 11, the display device 200 includes a screen, shown as 
display screen 202.  According to an exemplary embodiment, the display screen 
202 of the display device 200 is configured as a touchscreen display (e.g., a 
tablet, a touchscreen monitor, etc.).  The display device 200 may be configured 
to display diagnostic information regarding the operational functionality 
and/or state of various components of the concrete mixing truck 10 (e.g., 
faults, etc.), operating data regarding current operating parameters of various 
component of the concrete mixing truck 10, indicia, graphical user interfaces 
("GUIs"), and/or still other information to an operator within the cab 14 of 
the concrete mixing truck 10.  The display device 200 may be configured to 
facilitate providing commands to one or more components of the concrete mixing 
truck 10 (e.g., the drum drive system 120, the sensors 140, the drum control 
system 150, etc.) from within the cab 14 of the concrete mixing truck 10. 
 [0104] As shown in FIG. 11, the cab input device 210 includes a command 
interface, shown as cab control pad 212, having various buttons and an input, 
shown as joystick 214.  According to an exemplary embodiment, the various 
buttons of the cab control pad 212 facilitate selecting one or more components 
to control with the joystick 214, selecting a mode of operation of the drum 
assembly 100, and/or activating/deactivating various components of the concrete 
mixing truck 10 from within the cab 14.  By way of example, the cab control pad 
212 and/or the joystick 214 may facilitate controlling a rotational direction 
of the mixing drum 102, controlling a speed of the mixing drum 102, controlling 
an angle of the chute 112, controlling an injection of fluid (e.g., water, 
chemical additives, etc.) into the mixing drum 102, stopping the rotation of 
the mixing drum 102, starting the rotation of the mixing drum 102, locking and 
unlocking one or more components of the drum assembly 100, raising and lowering 
an additional axle of the concrete mixing truck 10 (e.g., for increased loading 
conditions, etc.), discharging the mixture from the mixing drum 102, and/or 
otherwise controlling one or more components of the concrete mixing truck 10 
from within the cab 14. 
 [0105] According to an exemplary embodiment, the rear input device 220 includes 
a second control pad or rear control pad having various buttons (e.g., similar 
to the cab control pad 212 of the cab input device 210, etc.).  The various 
buttons of the second control pad of the rear input device 220 may facilitate 
selecting one or more components to control (e.g., with the joystick 214, with 
the rear input device 220, etc.), selecting a mode of operation of the drum 
assembly 100, and/or activating/deactivating various components of the concrete 
mixing truck 10 from outside of the concrete mixing truck 10. 
 [0106] As shown in FIG. 12, the display screen 202 of the display device 200 is 
configured to display a first graphical user interface, shown as status GUI 
230.  The status GUI 230 includes various features such as a settings button 
232, a mode button 234, a command bar 236, a drum status indicator 238, and a 
mixture status indicator 240.  The setting button 232 may facilitate adjusting 
the information displayed on the status GUI 230 and/or adjusting the settings 
of the display device 200 (e.g., a brightness, etc.).  The mode button 234 may 
indicate a current mode the drum assembly 100 is operating in and/or facilitate 
changing the current mode.  The command bar 236 may indicate the current 
commands that are being provided to the drum assembly 100.  The drum status 
indicator 238 may indicate the speed of the mixing drum 102 and/or the 
direction of rotation of the mixing drum 102.  The mixture status indicator 240 
may display the mixture data and indicate one or more properties of the mixture 
within the mixing drum 102.  By way of example, the one or more properties of 
the mixture may include a mixture quality, a slump, a consistency of mixture, a 
viscosity, a temperature, an amount of air entrainment, an amount of water 
content, a weight, a volume, a rotational velocity, a rotational acceleration, 
a surface tension, etc. of the mixture. 
 [0107] As shown in FIG. 13, the display screen 202 of the display device 200 is 
configured to display a second graphical user interface, shown as command GUI 
250.  The command GUI 250 includes a first section, shown as first keypad 
section 252, a second section, shown as second keypad section 254, and a third 
section, shown as joystick section 256.  According to an exemplary embodiment, 
the first keypad section 252 is associated with the cab control pad 212 of the 
cab input device 210, the second keypad section 254 is associated with the rear 
control pad of the rear input device 220, and the joystick section 256 is 
associated with the joystick 214.  By way of example, when a button is pressed 
on the cab control pad 212 of the cab input device 210, the associated button 
in the first keypad section 252 of the command GUI 250 may illuminate, change 
color, become highlighted, and/or otherwise change to indicate that the 
associated button has been pressed on the cab control pad 212.  By way of 
another example, when a button is pressed on the rear control pad of the rear 
input device 220, the associated button in the second keypad section 254 of the 
command GUI 250 may illuminate, change color, become highlighted, and/or 
otherwise change to indicate that the associated button has been pressed on the 
rear input device 220.  By way of yet another example, a degree of engagement 
of the joystick 214 may be represented by a sliding indicator bar of the 
joystick section 256 (e.g., the more the bar is filled the faster the speed of 
the mixing drum 102 may be, etc.). 
 [0108] In some embodiments, the display device 200 is additionally or 
alternatively configured to display at least one of a chute diagnostics GUI, a 
fuse diagnostics GUI, a drum diagnostics GUI, and/or other diagnostics GUIs to 
indicate the status, mode, and/or faults of various components of the concrete 
mixing truck 10.  The chute diagnostics GUI may be configured to display the 
status and/or position of the chute 112 (e.g., up, down, angled left, angled 
right, centered, locked, unlocked, etc.) and information regarding the circuits 
thereof.  The fuse diagnostics GUI may be configured to indicate whether each 
respective fuse of the concrete mixing truck 10 is either operational or blown.  
The drum diagnostics GUI may be configured to display any electrical issues 
with the drum assembly 100 such as shorts, open circuits, improper 
installation, etc. and/or display the mode, status, and/or operational 
parameters of components of the drum assembly 100 (e.g., activation of a drum 
stop solenoid, a drum charge solenoid, a drum discharge solenoid, etc.; a drum 
speed; a drum direction; etc.). 
 [0109] According to an exemplary embodiment, the command control and monitoring 
system is configured to facilitate diagnosing faults and identifying the 
probable location of the faults on concrete mixing truck 10.  By way of 
example, when a fault is diagnosed by the command control and monitoring 
system, the display device 200 may provide a GUI having a graphical 
representation of the concrete mixing truck 10 (e.g., similar to that shown in 
FIG. 10, etc.) indicating the location of the fault on the concrete mixing 
truck 10 and/or a suggested solution.  For example, components experiencing a 
fault may be displayed in a different color (e.g., red, etc.), flashing, 
highlighted, circled, and/or otherwise identified.  In some embodiments, the 
faults are telematically sent to a remote server or computer (e.g., a truck 
hub, a repair shop, an owner's business, etc.). 
 [0110] By way of example, the command control and monitoring system may be 
configured to monitor (i) the mixture sensors configured to acquire the mixture 
data for monitoring concrete properties of the mixture, (ii) the drive system 
sensors configured to acquire the drive system data for monitoring the 
operating characteristics of the drum drive system 120, (iii) the environment 
sensors configured to acquire environment data for monitoring environmental 
characteristics external to the mixing drum 102, and/or (iv) inputs and outputs 
used to control functions of the concrete mixing truck 10 (e.g., inputs and 
outputs of the drum drive system 120, the injector device of the injection port 
130, the engine 16, etc.).  The command control and monitoring system may be 
further configured to determine that there is a potential fault with one or 
more of the sensors (e.g., the mixture sensors, the environment sensors, the 
drive system sensors, etc.), the input, and/or the output.  The command control 
and monitoring system may be further configured to provide a fault notification 
on the display device 200 indicating the potential fault location. 
 [0111] In some embodiments, the control and monitoring system is configured 
monitor a property of the mixture within the mixing drum 102 and provide an 
alert when the property begins to deviate from an expected or predicted value.  
For example, the control and monitoring system may be configured to determine 
that a property is changing at an increased rate or too slow of a rate, 
determine a potential fault location based on the property that is changing, 
and provide a fault notification that indicates the potential fault location.  
By way of example, the control and monitoring system may recognize that the 
slump of the mixture is increasing (e.g., becoming less viscous, more fluid, 
etc.).  The control and monitoring system may therefore provide an alert that 
the slump is increasing at an alarming rate and provide an indication that the 
injection valve may have been left open or stuck (e.g., frozen open in the 
winter, etc.).  The control and monitoring system may thereby provide an alert 
on the display device 200 to check the injection valve to stop the fluid 
injection and prevent the slump from increasing further from the target slump. 
 [0112] According to an exemplary embodiment, the display device 200 is portable 
and removable from the cab 14 (e.g., a tablet, a laptop, a smart device, etc.).  
The display device 200 may therefore be capable of capturing pictures of the 
failed or fault area/component (e.g., to be sent to a technician, etc.).  The 
display device 200 may additionally or alternatively be capable of being 
brought to the area of the concrete mixing truck 10 where the fault originated 
and provide step-by-step instructions on how to diagnose and troubleshoot the 
problem.  The instructions may be visually displayed and/or audibly provided by 
the display device 200.  The display device 200 may be configured to display 
data sheets, prints, and/or schematics without having to search or request such 
information to facilitate the diagnosis and/or troubleshooting.  The display 
device 200 may be configured to facilitate automatic ordering of replacement 
parts/components directly therefrom.  Further, the display device 200 may 
facilitate remote diagnostics from a service/technician center. 
 
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  







/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





27 May 2022